      Case 19-30283-hdh11 Doc 223 Filed 04/22/19                                 Entered 04/22/19 11:10:09                    Page 1 of 35



                                                                                                        2
                                                                                                        2
                                                                                                        2
                                                                                                        2
                                                                                                        2
                                                                                                        2
The following constitutes the ruling of the court and2
                                                                                                        2has the force and effect therein described.
                                                                                                        2
                                                                                                        2
Signed April 22, 2019                                                                                   2 United States Bankruptcy Judge
                                                                                                        2
 ______________________________________________________________________
                                                                                                        2
                                                                                                        2
                                                                                                        2
                                                      34256728435792
557
24852852
                                                             2567245674293
5352257
2
                                                                                          9
2933
342
     2
     322                                                                                          #2 1
     2                                                                                                #2 65722
     72843537
2342 #2 2                                                          
     2                                                                                                #2 
7242$%&'()&2*696+1
     2 2 2 9!"1                                                                                    #1
                                                                                                        2
                     972*3+234,23927987
2*33+28563-34,256722
              975252727534239257534
252
534,26
722
           *333+234,27987
225672

85342492

3,47452
                    227534277852455
249284737927
7
22
                   *3+234,25672
224537
275792525672
722
                                                                     492*+2,4534,27579273722
                                                                                                        2
                   ./011234150260117809:421;0<10=>?1@2341AB02601CDE10F12341GH0I4J9G/26014K1K4H20L1G1K1
     K4H20LJ61J/0MM4MM6011@2341A84H20LCDN1/OLMOG121201M492601M10PQ@GDN1R=R1G1K1R=Q10F1262S410010F12341
     .1624K1T2G24M1U0K41@2341AVG1:LO/29W1U0K4CDN1XOS4M1EPPEN1=PP>N1=PP=1G1K1YPPZ10F12341[4K4LGS1
     XOS4M10F1VG1:LO/29W1\L094KOL41@2341AVG1:LO/29W1XOS4MCD1G1K1XOS4M1EPPEJ0@GD@ED1G1K1YPPZJ010F1
     2341]09GS1VG1:LO/29W1XOS4M10F12341.1624K1T2G24M1VG1:LO/29W1U0OL21F0L12341;0L234L1186M2L69210F1
     ^4_GM1@2341A]09GS1XOS4MCDN1F0L1412LW10F10LK4LM1G//L0I61`N1G501`10234L12361`MN12341V6K1
     11111111111111^3
     01
                    11141111SG11M12111F1011O1L111K1161`11612M111101F11121311411184
                                                                                11H20LaM1F4K4LGS12G_16K4126F69G260111O5H4L1GL41=RQP<11
        1
        E1
         1        .1S4MM10234Lb6M41K4F614KN1GSS19G/62GS6c4K124L5M134L4611M3GSS13GI412341MG54154G161`1GM16112341B02601<11
                                                                           01
        1
Case 19-30283-hdh11 Doc 223 Filed 04/22/19              Entered 04/22/19 11:10:09         Page 2 of 35



 \L094KOL4MN1b36931GL41G22G934K134L4201GM1d_36H6210N1G1K1`LG1261`1L4SG24K1L4S64F161190114926011b6231
 2341MGS410F1MOHM2G126GSSW1GSS10F1234184H20LaM1GMM42M1@2341AeMM42MCDf1G1K12341U0OL213GI61`1L4I64b4K1
 2341B02601N1G1K13GI61`1901M6K4L4K12341M2G245412M10F190O1M4S1G1K14I6K41941GKKO94K1b6231L4M/4921
 2012341B026011G21G134GL61`1H4F0L412341U0OL21@2341AV6K1\L094KOL4M1g4GL61`CDf1G1K12341U0OL213GI61`1
 F0O1K123G21@6D12341U0OL213GM1hOL6MK69260110I4L1236M15G224L1/OLMOG121201Ei1.<T<U<1jj10QZ1G1K10RR>N1
 @66D1I41O41F0L1236M15G224L16M1/L0/4L1611236M1K6M2L6921/OLMOG121201Ei1.<T<U<1jj10>Pi1G1K10>PYN1
 @666D1236M16M1G190L41/L0944K61`1/OLMOG121201Ei1.<T<U<1j10QZ@HDf1@6ID110269410F12341B026011G1K12341
 V6K1\L094KOL4M1g4GL61`1bGM1MOFF6964121O1K4L1234196L9O5M2G194MN1G1K1101FOL234L10L10234L110269416M1
 L4kO6L4Kf1G1K1@ID1G1L4GM01GHS410//0L2O162W12010Hh49210L1H4134GLK1L4`GLK61`12341L4S64F1L4kO4M24K1611
 2341B0260113GM1H4411GFF0LK4K1201GSS16124L4M24K1/4LM01Mf1G1K12341lmmnonpqrstunvtwxuyrz{||nxxttyur
 stut}~pxn{wr{mrsnxurpwvrn|nxtvrltoxn{wrx{rtx{}yur{xn{wrm{}rwx}r{mrl}vt}urr
 }{~nwrnvr}{otv}turrx{}nnwrxtrtx{}rx{rlmmt}rzt}xpnwrnvr}{xtoxn{wurx{r
 xpqnwr{}utrr}{~nwr}{otv}turm{}rxtruu|xn{wrpwvruunw|twxr{mrzt}xpnwr
 tox{}rz{wx}poxurpwvrwtn}tvrtputurrx{}nnwrrxtrpqtr{mrxtrtx{}yuruutxur
 }ttrpwvrzqtp}r{mrqqrntwurzqpn|urwxt}tuxurpwvrwo|}pwoturpwvrrxtruu|xn{wrpwvr
 uunw|twxr{mrzt}xpnwrtox{}rz{wx}poxurpwvrwtn}tvrtputurr}{~nwrxtr{}|ur{mr
 {xnoturstqpxtvrx{rxtrpqtrpwvrr}pwxnwrstqpxtvrstqntm17809:421;0<10Yi?13GI61`1H4411
 L4M0SI4K1GM11024K10112341L490LK1G212341V6K1\L094KOL4M1g4GL61`f1G1K1GF24L1KO41K4S6H4LG260112341
 U0OL213GI61`1K424L5614K123G212341L4S64F1L4kO4M24K16112341B026011@6D1L4/L4M412M1G1M0O1K14_4L96M410F1
 234184H20LaM1HOM614MM1hOK`5412N1@66D16M11494MMGLW1G1K14MM4126GS12015G_656c412341IGSO410F12341
 84H20LaM14M2G241@2341AdM2G24CDf1G1K1@666D16M16112341H4M216124L4M2M10F1234184H20LN12341dM2G24N19L4K620LMN1
 G1K1GSS10234L1/GL264M16116124L4M2f1G1K1O/0112341L490LK134L461f1G1K1GF24L1KO41K4S6H4LG26011234L401f1
 G1K1`00K1G1K1MOFF69641219GOM413GI61`1H4411M30b1f11
 2                               2
                                                     E1
 1
Case 19-30283-hdh11 Doc 223 Filed 04/22/19            Entered 04/22/19 11:10:09        Page 3 of 35



 3523
26772849249297573479256522
         e< ^34184H20L13GM1GL269OSG24K1`00K1G1K1MOFF6964121L4GM01M1F0LN1G1K12341H4M216124L4M2M1
 0F12341dM2G241b6SS1H41M4LI4K1HWN1236M1U0OL21`LG1261`12341L4S64F1L4kO4M24K16112341B02601N1619SOK61`1
 G//L0IGS10F12341V6K1\L094KOL4M1G1K12341MGS410F12341eMM42M1FL441G1K19S4GL10F1d19O5HLG194M1@2341
 ATGS4CD<1
         V< ^341V6K1\L094KOL4MN1G22G934K134L4201GM1d_36H6210N1GL41FG6LN1L4GM01GHS41G1K1
 G//L0/L6G241G1K1GL41K4M6`14K12015G_656c412341L490I4LW12012341dM2G24<111
         U< ^34184H20L13GM1GL269OSG24K1`00K1G1K1MOFF6964121L4GM01M1F0LN1G1K12341H4M216124L4M2M1
 0F12341dM2G241b6SS1H41M4LI4K1HWN12341901MO55G260110F12341TGS4<111
         8< ^341eO926011G1K1TGS41;02694N1K4M9L6H4K16112341B026011G1K1G22G934K134L4201GM1
 d_36H621EN16M1G//L0/L6G24N1GK4kOG241G1K1MOFF696412N1G1K16M1L4GM01GHSW19GS9OSG24K1201/L0I6K41GSS1
 6124L4M24K1/GL264M1b62312654SW1G1K1/L0/4L110269410F12341eO92601N12341TGS4N1G1K12341V6K1\L094KOL4M<11
 ;010234L10L1FOL234L110269416M1L4kO6L4K1F0L12341TGS410L12341V6K1\L094KOL4MN1GM1M421F0L23134L4611G1K1611
 2341B02601<1
         d< ^341F0L51G1K15G114L10F1M4LI69410F12341eMM6`154121;02694N1K4M9L6H4K16112341
 B026011G1K1G22G934K134L4201GM1d_36H621RN16M1G//L0I4K1611GSS1L4M/492M<11T4LI69410F12341eMM6`154121
 ;02694N1GM1M421F0L23134L461N1901M262O24M1MOFF696412110269410F12341eMM6`154121\L094KOL4M<1
         [< ^341;0269410F1T2GS:61`1g0LM4N1G22G934K134L4201GM1d_36H621>N16M1G//L0/L6G241G1K1
 L4GM01GHSW19GS9OSG24K1201/L0I6K41GSS16124L4M24K1/GL264M1b62312654SW1G1K1/L0/4L110269410F1@6D12341
 6K4126F69G260110F12341T2GS:61`1g0LM4f1@66D1G190/W10F12341T2GS:61`1g0LM41e\ef1@666D12341/OL93GM41
 /L6941201H41/G6K1HW12341T2GS:61`1g0LM4f1@6ID12341T2GS:61`1g0LM4184/0M621201H41/G6K1HW12341T2GS:61`1
 g0LM4f1@ID12341G50O121G1K11G2OL410F12341V6K1\L02492601M1/L0I6K4K1F0L16112341T2GS:61`1g0LM41e\ef1
 G1K1@I6D12341/L496M41901K62601M1O1K4L1b369312341V6K1\L02492601M1b0OSK1H41/GWGHS4<11;010234L10L1
 FOL234L110269416M1L4kO6L4K10F12341F0L4`061`<11
                                                     R1
 1
Case 19-30283-hdh11 Doc 223 Filed 04/22/19           Entered 04/22/19 11:10:09        Page 4 of 35



         < eM1K4501M2LG24K1HW12341905/4SS61`1G1K1M0O1K1HOM614MM1hOM26F69G2601M1M421F0L231HW1
 234184H20L16112341B026011G1K1G212341V6K1\L094KOL4M1g4GL61`N12341412LW10F1236M1LK4L16M16112341H4M21
 6124L4M2M10F1234184H20L1G1K12341dM2G24N19L4K620LMN1G1K1GSS10234L1/GL264M16116124L4M2134L461f1G1K1
 234L4F0L1
 3523
26772977925652
         0< ^341B0260116M1Xe;^d8120123414_24121M421F0L23134L461<1
         E< ^341V6K1\L094KOL4M1GL41G//L0I4K1611GSS1L4M/492M1G1K1M3GSS1`0I4L11GSS1H6KM1G1K1H6K1
 /L0944K61`M1L4SG261`12012341MGS410F1234184H20LaM1eMM42M<11^34184H20L16M1GO230L6c4K12012G:41G1W1G1K1
 GSS1G92601M11494MMGLW10L1G//L0/L6G24120165/S4541212341V6K1\L094KOL4M10L10H2G611234136`34M21G1K1
 H4M210O290541FL0512341TGS4N1619SOK61`14124L61`161201G1T2GS:61`1g0LM41e\e10L1B0K6F64K1e\eN1GM1
 G//S69GHS4<1
         R< d_94/21GM10234Lb6M410LK4L4K1HW1236M1U0OL2N12341TGS41M3GSS1H41FL441G1K19S4GL10F1GSS1
 d19O5HLG194M<1
         >< ^341FG6SOL41201M/496F69GSSW1619SOK410L1L4F4L41941G1W1/GL269OSGL1/L0I6M60110F12341V6K1
 \L094KOL4M1611236M1LK4L1M3GSS11021K65616M310L165/G6L123414FF4926I414MM10F1MO931/L094KOL4N1621H461`1
 234161241210F12341U0OL2123G212341V6K1\L094KOL4M1H41GO230L6c4K1G1K1G//L0I4K16112346L14126L42W<1
         Q< ^341F0L51G1K15G114L10F1M4LI69410F12341eO926011G1K1TGS41;0269416M1G//L0I4K1611GSS1
 L4M/492M<116236112b01@ED1KGWM10F12341412LW10F1236M1LK4LN1234184H20L1M3GSS1M4LI412341eO926011G1K1
 TGS41;026941011@6D1GSS1/GL264M123G213GI41L4kO4M24K11026941611236M1U3G/24L1001UGM41GM10F12341KG241
 234L40Ff1@66D1GSS1/4LM01M16K4126F64K1HW1UOM35G11GM1/024126GS1/OL93GM4LM10F12341eMM42Mf1@666D1GSS1
 90O124L/GL264M1201G1W10F12341eMM6`14K1U012LG92Mf1@6ID1.BV1VG1:N1;G2601GS1eMM096G26011@2341
 AV01K1^LOM244CDf1@ID1GSS19L4K620LM10F1234184H20Lf1@I6D12341FF696GS1X4M6K412Ma1U055622441
 G//06124K1611236M1U3G/24L1001UGM41@2341AU05562244CDf1@I66D1U4124LM1[0L1B4K69GL41 1B4K69G6K1
 T4LI694Mf1@I666D1¡1K6G1G1T2G24184/GL2541210F1g4GS23N186I6M60110F1]01`1^4L51UGL4f1@6_D1¡1K6G1G1
                                                  >1
 1
Case 19-30283-hdh11 Doc 223 Filed 04/22/19          Entered 04/22/19 11:10:09       Page 5 of 35



 T49L42GLW10F1T2G24N1T49OL6264M186I6M601f1G1K1@_D12341FF69410F12341.1624K1T2G24M1^LOM2441
 @90SS4926I4SWN1AeSS1\GL264M1611¡124L4M2CD<11T4LI69410F12341eO926011G1K1TGS41;02694N1GM1M421F0L231
 34L461N1901M262O24M1MOFF696412110269410F12341eO926011G1K1TGS41g4GL61`<1
         =< 110L1H4F0L41¢O141=N1EP0YN1234184H20LN1b62312341G//L0IGS10F12341V01K1^LOM2441
 @b36931M3GSS11021H41O1L4GM01GHSW1b62334SKD1G1K1GF24L1901MOS261`1b62312341U05562244N16M1
 GO230L6c4K12014124L161201G1T2GS:61`1g0LM41e\e1b62312341\024126GS1V6KK4L123G21/L0I6K4M1234136`34M21
 G1K1H4M210FF4L1GM1G1M2GS:61`130LM41H6KK4L1@2341AT2GS:61`1g0LM4CD<111
         Z< eM1G1905/0141210F12341T2GS:61`1g0LM41e\eN1234184H20L15GW1/L0I6K41@b62312341
 G//L0IGS10F12341V01K1^LOM244N1b36931M3GSS11021H41O1L4GM01GHSW1b62334SKN1G1K1GF24L1901MOS261`1
 b62312341U05562244DN1G1HL4G:JO/1F4410F1O/1201E£10F123419GM31/OL93GM41/L6941/SOM1G92OGS14_/41M4M1
 611G11G50O12110212014_944K1¤EQPNPPPN1G156165O51H6K1619L454121F0L10234L1H6KK4LM1201MOH5621
 905/4261`1H6KMN10L10234L1HOW4L1/L02492601M1@90SS4926I4SWN12341AV6K1\L02492601MCD1L4kO4M24K1HW12341
 T2GS:61`1g0LM4<11111
         i< 6236112b01@ED1HOM614MM1KGWM10F14124L61`1612012341T2GS:61`1g0LM41e\eN1234184H20L1
 M3GSS1M4LI412341;0269410F1T2GS:61`1g0LM41011eSS1\GL264M1611¡124L4M2<1
         Y< ^341V6K184GKS61416M1¢OSW10=N1EP0Y1G21>PP1/<5<1@/L4IG6S61`1U412LGS1^654D<11eSS1
 \024126GS1V6KK4LM1GL41L4kO6L4K1201/L0I6K4190/64M10F12346L1H6KM1611H0231\8[1G1K10LK1F0L5G2M1M01
 GM1201H41L4946I4K1HW12341F0SS0b61`1/GL264M10110L1H4F0L412341V6K184GKS6141@6D1234184H20LN10Q=P01
 8GSSGM1\GL:bGWN1TO6241EPPN1eKK6M01N1^4_GM1ZQPP0N1e2211T90221U0SS64L1@M90SS64L¥MkS9<0L`Df1@66D1
 90O1M4S1F0L1234184H20LN18]e1\6/4L1]]\1@.TDN10EQ01eI41O410F12341e54L69GMN1;4b1¦0L:N1;4b1
 ¦0L:10PPEPN1e2211^305GM1X<1UGS6FG101@2305GM<9GS6FG10¥KSG/6/4L<905DN18]e1\6/4L1]]\1@.TDN1
 0YPP1;0L231\4GLS1T2L442N1TO6241EEPPN18GSSGMN1^4_GM1ZQEP0N1e22118G11\L64201
 @KG1</L6420¥KSG/6/4L<905D1G1K18]e1\6/4L1]]\1@.TDN1EPP1T0O231V6M9GW141V0OS4IGLKN1TO6241
 EQPPN1B6G56N1[S0L6KG1RR0R0N1e22111XG934S1;G14M1@LG934S<1G14M¥KSG/6/4L<905Df1@666D12341
                                                    Q1
 1
Case 19-30283-hdh11 Doc 223 Filed 04/22/19            Entered 04/22/19 11:10:09       Page 6 of 35



 84H20LaM1U364F1X4M2LO92OL61`1FF694L1G1K1L4M2LO92OL61`1GKI6M0LN1e1:OLG1U01MOS261`1L0O/1]]UN1
 0Q=P018GSSGM1\GL:bGWN1TO6241EPPN18GSSGMN1^4_GM1ZQPP0N1e2211]0O6M1d<1X0H693GO_1¡§1
 @S0O6M<L0H693GO_¥G1:OLG<905D1G1K1B693G4S1B0L2011@5693G4S<50L201¥G1:OLG<905Df1@6ID12341
 84H20LaM1M4SS61`1G`412N1UOM35G11 1G:4F64SKN1.<T<N1¡19<N1141^G5/G1U62W1U4124LN1TO6241RRPPN1
 ^G5/GN1[S0L6KG1RR=PEN1e2211eSS411B9BOL2LW1@GSS41<595OL2LW¥9OM3bG:4<905Df1@ID190O1M4S1F0L1
 .BV1VG1:N1;<e<N1B612cN1]4I61N1U031N1[4LL6MN1S0IM:W1G1K1\0/40N1\<U<N1141[61G196GS1U4124LN1
 V0M201N1BGMMG93OM422M1PE000N1e22118G164S1VS49:1@KHS49:¥5612c<905D1G1K1U3GLS4M1<1ecG101
 @9bGcG10¥5612c<905Df1@I6D190O1M4S1F0L12341U05562244N1;4S6`G11]]\N1REQ1;<1T2<1\GOS1T2L442N1
 TO6241R=PPN18GSSGMN1^¨1ZQEP0f1e2211\G2L69:1¢<1;4S6`G1N1¢L<1@/14S6`G1¥14S6`G1SGb<905Df1@I66D1
 ¡1K6G1G1T49L42GLW10F1T2G24N1T49OL6264M186I6M601N1RPE14M21GM361`2011T2L4421dJ000N1¡1K6G1G/0S6MN1
 ¡1K6G1G1>=EP>N1e2211eS4:MG1K4L1B<1U6LOS6MN1dMk<1@G96LOS6M¥M0M<¡;<`0IDf1@I666D1¡1K6G1G1T2G241
 84/GL2541210F1g4GS23N186I6M60110F1]01`1^4L51UGL4N1E1;0L231B4L6K6G11T2L442N1>VN1¡1K6G1G/0S6MN1
 ¡;1>=EP>N1e2211VL41KG1VOL0:4L1@HHOL0:4L¥6MK3<61<`0IDf1@6_D1G1K1U4124LM1F0L1B4K69GL41G1K1
 B4K69G6K1T4LI694MN1]4`GS184/GL25412N1ZQPP1T49OL62W1VSIK<N1VGS2650L4N1B81E0E>>f1G1K1@_D12341
 FF69410F12341.1624K1T2G24M1^LOM244N100PP1U0554L941T2N1X0051YZ=N18GSSGMN1^¨1ZQE>EJ0=YYN1
 e2211]6MG1]G5H4L21@90SS4926I4SWN12341A;026941\GL264MCD<111
         0P< e1W1\024126GS1V6KK4L123G21K04M11021MOH5621G1H6K1HW12341V6K184GKS6141b6SS11021H41
 GSS0b4K1201@6D1MOH5621G1H6K1GF24L12341V6K184GKS61410L1@66D1/GL2696/G2416112341eO92601<1
         00< ^34184H20LN1b62312341901M41210F12341U055622441G1K1V01K1^LOM244N15GW14_241K12341
 V6K184GKS6141F0L1GSS1/GL264M1b6230O21FOL234L10LK4L10F12341U0OL2<11¡1123414I412123G212341V6K184GKS6141
 6M14_241K4KN1234184H20L1M3GSS1F6S41G11026941b62312341U0OL2161K69G261`12341MG54N1G1K1M3GSS1M4LI41MO931
 1026941011eSS1\GL264M1611¡124L4M2<1


                                                 =1
 1
Case 19-30283-hdh11 Doc 223 Filed 04/22/19            Entered 04/22/19 11:10:09       Page 7 of 35



         0E< ^341eO92601N16F11494MMGLW1O1K4L12341V6K1\L094KOL4MN1b6SS1H4134SK1011¢OSW10YN1EP0Y1
 G2123410FF694M10F18]e1\6/4L1]]\1@.TDN10YPP1;0L231\4GLS1T2L442N1TO6241EEPPN18GSSGMN1^4_GM1ZQEP01
 G210PPP1G<5<1@/L4IG6S61`1U412LGS1^654D<111
         0R< e134GL61`1G21b36931234184H20L1M3GSS1M44:1G//L0IGS10F12341TO994MMFOS1V6K10L12341
 T2GS:61`1g0LM4N1M3GSS1H4134SK1611236M1U0OL21011©ª«¬2(­2('$2®!2$''2®¯2*°±®²«²³2!®«2
 5²¯+1®!2!´27®«2® ««2µ®«2ª²«µ²³2''2"¯¯¶2
!!2­!´2«""2"ª!""¯2
 4"2&29®««®·25¸®·2¹º(­(%­$»1@2341ATGS41g4GL61`CD<11^341TGS41g4GL61`15GW1H41GKh0OL14K10L1
 L4M934KOS4K1b6230O21FOL234L110269410234L123G11G11G110O194541210F12341GKh0OL14K1KG241G212341TGS41
 g4GL61`<1
         0>< Hh492601M12012341TGS41M3GSS1H41611bL6261`N1M3GSS1M2G2412341HGM6M10F1MO9310Hh4926011
 b6231M/496F6962W1G1K1M3GSS1H41F6S4K1b62312341U0OL21G1K1M4LI4K1M01GM1201H41L4946I4K10110L1H4F0L41
 ©ª«¬2$2('$2®!2­''2°¯2*°±®²«²³2!®«25²¯+10112341;026941\GL264M<11^341FG6SOL410F1G1W1
 /GL2W12012654SW1F6S4162M10Hh4926011M3GSS1H41G11GHM0SO241HGL12012341GMM4L2601N1G212341TGS41g4GL61`10L1
 234L4GF24LN10F1G1W10Hh49260112012341B0260110L12341901MO55G26011G1K1/4LF0L5G19410F12341TGS4<111
         0Q< ^341F0L51G1K15G114L10F1M4LI69410F12341eMM6`154121;026941G1K1X4M6K4121;0269416M1
 G//L0I4K1611GSS1L4M/492M<11^34184H20L1M3GSS1M4LI412341eMM6`154121;026941011eSS1\GL264M1611¡124L4M21
 b6236112b01@ED1KGWM10F1M4S49260110F12341TO994MMFOS1V6KK4L<11^34184H20L1M3GSS1M4LI412341X4M6K4121
 ;026941011234184H20LaM1L4M6K412M1GM1K4M9L6H4K16112341B026011b6236112b01@ED1KGWM10F1M4S49260110F1
 2341TO994MMFOS1V6KK4L<11T4LI69410F12341eMM6`154121;026941G1K1X4M6K4121;02694N1GM1M421F0L2316112341
 B02601N1901M262O24M1MOFF696412110269410F12341eMM6`154121\L094KOL4M<1
         0=< .1S4MM1G110Hh49260112012341eMM6`154121;0269410L1X4M6K4121;0269413GM1H4411F6S4K1
 b623611F0OL24411@0>D1KGWM10F1M4LI69410F12341eMM6`154121;0269410L1X4M6K4121;02694N1GM1G//S69GHS4N1
 GSS190O124L/GL264M12012341eMM6`14K1U012LG92M1b3013GI41L4946I4K1G92OGS10L1901M2LO926I4110269410F1
 2341eMM6`154121\L094KOL4M1M3GSS1H41K4454K12013GI41bG6I4K1G1K1L4S4GM4K1G1W1L6`3212010Hh4921201
                                                   Z1
 1
Case 19-30283-hdh11 Doc 223 Filed 04/22/19            Entered 04/22/19 11:10:09       Page 8 of 35



 2341GMMO5/26011G1K1GMM6`1541210F12341eMM6`14K1U012LG92M1G1K12013GI410234Lb6M41901M4124K12012341
 GMMO5/26011G1K1GMM6`1541210F12341eMM6`14K1U012LG92M12012341TO994MMFOS1V6KK4L@MD<11¡F1G11
 0Hh49260112012341eMM6`154121;0269410L1X4M6K4121;0269416M1L4946I4K1b623611F0OL24411@0>D1KGWM10F1
 M4LI69410F12341eMM6`154121;0269410L1X4M6K4121;02694N1234184H20L1G1K¼0L12341TO994MMFOS1V6KK4L@MD1
 M3GSS1/L05/2SW1M934KOS41G134GL61`1F0L12341U0OL21201901M6K4L1MO9310Hh492601<11TO9310Hh49260115OM21
 M421F0L23123419OL41G50O1210L10234L10HS6`G2601123G2123410Hh49261`1/GL2W1GMM4L2M16M1KO4N12341M/496F691
 2W/4M1G1K1KG24M10F12341GSS4`4K1K4FGOS2MN1/49O16GLW1S0MM4M1G1K1901K62601M12012341GMM6`154121G1K12341
 MO//0L21234L40FN16F1G1W<111111
          0Z< ^34184H20L16M1GO230L6c4K1G1K145/0b4L4K12012G:41MO931M24/MN14_/41K1MO931MO5M10F1
 5014W1G1K1K01MO9310234L12361`M1GM15GW1H411494MMGLW120165/S454121G1K14FF4921234124L5M1G1K1
 L4kO6L45412M14M2GHS6M34K1G1K1L4S64F1`LG124K1611236M1LK4L<1
          0i< ^0123414_24121G1W2361`19012G614K1611236M1LK4L1901FS692M1b62312341B02601N1236M1
 LK4L1G1K12341/L0I6M601M10F12341V6K1\L094KOL4M1G22G934K134L4201M3GSS1`0I4L11G1K19012L0S<1
          0Y< ;02b623M2G1K61`12341/0MM6HS41G//S69GH6S62W10F1VG1:LO/29W1XOS41=PP>@3DN1236M1LK4L1
 M3GSS12G:414FF49216554K6G24SW1O/01162M1412LW<1
          EP< ^36M1U0OL21M3GSS1L42G611hOL6MK692601120134GL1G1K1K424L56141GSS15G224LM1GL6M61`1FL051
 0L1L4SG261`1201234165/S45412G260110F1236M1LK4L<2
                                     ½½½7492297½½½2
 LK4L1MOH56224K1HW1
 923722*8
+2
 VW1r¾u¾rrpwntqr¿r}ntx{r r 1
 8G164S1V<1\L6420N1T2G241VGL1;0<1E>P>iZ>>1
 KG1</L6420¥KSG/6/4L<9051
 8]e1\6/4L1]]\1@.TD1
 0YPP1;0L231\4GLS1T2L442N1TO6241EEPP1
 8GSSGMN1^4_GM1ZQEP01
 ^4S11@E0>D1Z>RJ>QPP1
 [G_11@E0>D1Z>RJ>Q>Q1
                                                 i1
 1
Case 19-30283-hdh11 Doc 223 Filed 04/22/19           Entered 04/22/19 11:10:09   Page 9 of 35



 1
 À1G1K1À1
 1
 ^305GM1X<1UGS6FG10N1;¦1VGL1;0<1EEi=0>>1@GK56224K1}{rpor~notD1
 2305GM<9GS6FG10¥KSG/6/4L<9051
 8]e1\6/4L1]]\1@.TD1
 0EQ01eI41O410F12341e54L69GM1
 ;4b1¦0L:N1;4b1¦0L:10PPEPJ00P>1
 ^4S11@E0ED1RRQJ>QPP1
 [G_11@E0ED1RRQJ>QP01
 1
 À1G1K1À1
 1
 XG934S1;G14M1@GK56224K1}{rpor~notD1
 LG934S<1G14M¥KSG/6/4L<9051
 8]e1\6/4L1]]\1@.TD1
 EPP1T0O231V6M9GW141V0OS4IGLKN1TO6241EQPP1
 B6G56N1[S0L6KG1RR0R01
 ^4S11@RPQD1>ERJiQ=R1
 [G_11@RPQD1=ZQJiEP=1
 1
 z{wutqrm{}rxtrtx{}1




                                                Y1
 1
Case 19-30283-hdh11 Doc 223 Filed 04/22/19   Entered 04/22/19 11:10:09   Page 10 of 35



                                     7¸´²²!22
                                         2
                                  ²µ2"¶µª·2




                                         1
 1
Case 19-30283-hdh11 Doc 223 Filed 04/22/19                   Entered 04/22/19 11:10:09           Page 11 of 35
 1
                                             72843537
2342
                                                     3927987
2
                                                                2
             T421F0L231H4S0b1GL412341H6K1/L094KOL4M1@2341AV6K1\L094KOL4MCD01201H4145/S0W4K1b6231
 L4M/49212012341MGS410F1MOHM2G126GSSW1GSS10F12341GMM42M1@2341AeMM42MCD10F1BGWFS0b4L1U055O16264MN1
 ¡19<1@2341A84H20LCDN1GM1K4H20L1G1K1K4H20L1611/0MM4MM6011611234193G/24L10019GM41@2341AU3G/24L1001
 UGM4CD1/41K61`16112341.1624K1T2G24M1VG1:LO/29W1U0OL21F0L12341;0L234L1186M2L69210F1^4_GM1@2341
 AVG1:LO/29W1U0OL2CDN1UGM41;0<10YJRPEiR1@g8gD<111
                                                                2
             ^34184H20L1/L0/0M4M1201M4SS12341eMM42M1GM1G1`061`190194L11@2341ATGS4CD<11^341TGS416M1HGM4K1
 O/011G1905/42626I41H6KK61`1/L094MMN1GM1M421F0L23134L461N1G1K1MOHh4921201G//L0IGS1HW12341
 VG1:LO/29W1U0OL21/OLMOG121201M4926011R=R10F1262S410010F12341.1624K1T2G24M1U0K41@2341AVG1:LO/29W1
 U0K4CD1G1K1XOS41=PP>10F12341[4K4LGS1XOS4M10F1VG1:LO/29W1\L094KOL41@2341AVG1:LO/29W1XOS4MCD<1
 1
                                           9ª29²«²³¶2®!²¶²°®!²"2Áª²¯!·2
             \GL264M16124L4M24K1611901KO9261`1KO41K6S6`41941M30OSK19012G921234184H20LaM1GKI6M0LMN1
 e1:OLG1U01MOS261`1L0O/1]]U1@Ae1:OLGCD1G1K1UOM35G11 1G:4F64SKN1.<T<N1¡19<1@AUOM35G1CD1
 GM1F0SS0bM1
             1
                   Âe1:OLG1B693G4S1B0L201N1HW124S4/30141G21@E0>D1EPPJR=iP10L1HW145G6S1G21
                         5693G4S<50L201¥G1:OLG<9051
                         1
                   ÂUOM35G11eSS411B9BOL2LWN1HW124S4/30141G21@i0RD1R>YJiR>Y10L1HW145G6S1G21
                         GSS41<595OL2LW¥9OM3bG:4<905N1G1K18GI6K1ÃS64b4LN1HW124S4/30141G21@i0RD1R>YJ
                         iR=i10L1HW145G6S1G21KGI6K<:S64b4L¥9OM3bG:4<90511
             1
             e1W1/4LM011K4M6L61`1201MOH5621G1H6K1F0L1MOHM2G126GSSW1GSS10F1234184H20LaM1eMM42M1b6SS1H41
 L4kO6L4K1201K4S6I4L1201234184H20L1G114_49O24K1901F6K4126GS62W1G`L4454121611F0L51G1K1MOHM2G1941
 MG26MFG920LW1201234184H20L<11^34184H20L1G1K162M1/L0F4MM601GSM1b6SS1GFF0LK1G1W1/4LM011b3014_49O24M1
 G1901F6K4126GS62W1G`L4454121@G1A\024126GS1V6KK4LCD1MO931KO41K6S6`41941G994MM10L1GKK62601GS1
 61F0L5G26011GM1234184H20LN161162M1HOM614MM1hOK`5412N1K424L5614M1201H41L4GM01GHS41G1K1G//L0/L6G24f1
 }{~nvtvr{Ät~t}N123G212341MG541G994MM1G1K161F0L5G260115OM21GSM01H415GK41GIG6SGHS41201GSS1
 \024126GS1V6KK4LM<11;02b623M2G1K61`12341F0L4`061`N1234184H20L1M3GSS13GI412341L6`32N161162M1M0S41
 K6M9L4260110L1G212341L4kO4M210F1.BV1VG1:N1;<e<1@2341AV01K1^LOM244CDN1201L4kO6L41MG26MFG920LW1
 4I6K419410F1G1W1\024126GS1V6KK4LaM1GIG6SGHS41FO1KM1F0L10L1F6L5190556254121F0L1F61G1961`1
 MOFF6964121201901MO55G241G1MGS4N1/L60L1201`LG1261`1MG6K1\024126GS1V6KK4L1G994MM1201901KO921KO41
 K6S6`4194<11eKK62601GS1KO41K6S6`41941b6SS11021H41/L0I6K4K1GF24L12341V6K184GKS6141@GM1K4F614K1
 H4S0bD<1
 1111111111111111111111111111111111111111111111111
 01 eSS19G/62GS6c4K124L5M110210234Lb6M41K4F614K134L4611M3GSS13GI41234154G161`M1GM9L6H4K1201234516112341tx{}yur
 {xn{wrm{}rwx}r{mrl}vt}urr}{~nwrnvr}{otv}turrx{}nnwrxtrtx{}rx{rlmmt}rzt}xpnwrnvr
 }{xtoxn{wurx{rxpqnwr{}utrr}{~nwr}{otv}turm{}rxtruu|xn{wrpwvruunw|twxr{mrzt}xpnwrtox{}r
 z{wx}poxurpwvrwtn}tvrtputurrx{}nnwrrxtrpqtr{mrxtrtx{}yuruutxur}ttrpwvrzqtp}r{mrqqrntwur
 zqpn|urwxt}tuxurpwvrwo|}pwoturpwvrrxtruu|xn{wrpwvruunw|twxr{mrzt}xpnwrtox{}rz{wx}poxurpwvr
 wtn}tvrtputurr}{~nwrxtr{}|ur{mr{xnoturstqpxtvrx{rxtrpqtrpwvrr}pwxnwrstqpxtvrstqntm1
 7809:421;0<10=>?<1
                                                        01
 1
Case 19-30283-hdh11 Doc 223 Filed 04/22/19            Entered 04/22/19 11:10:09      Page 12 of 35
 1
         1
         ;02b623M2G1K61`12341F0L4`061`N1234184H20L10L162M1/L0F4MM601GSM1GL411021L4kO6L4K1201/L0I6K41
 901F6K4126GSN1HOM614MMJM41M626I4N10L1/L0/L642GLW161F0L5G26011201G1W1\024126GS1V6KK4L16F1234184H20L1
 L4GM01GHSW1H4S64I4M123G21@6D1MO931K6M9S0MOL41b0OSK1H41K42L65412GS120123416124L4M2M10F1234184H20LaM1
 4M2G241@2341AdM2G24CDN10L1@66D1MO931/024126GS1H6KK4L1K04M1102161241K1611`00K1FG623N10L13GI412341
 9G/G962WN1201901MO55G24162M1H6K<11
         1
         dG931\024126GS1V6KK4L1M3GSS1H41K4454K12013GI41bG6I4K12341L6`321201/OLMO41G1MOHM2G126GS1
 9012L6HO260119SG651O1K4L1M4926011QPR10F12341VG1:LO/29W1U0K41L4SG24K1611G1W1bGW1201KO41
 K6S6`4194N12341MOH56MM60110F162M1H6KN12341V6K1\L094KOL4MN12341eO926011G1K12341TGS4<1
                                                    2
                                
«¶!²"2"Å2®2
!®«Æ²³26"·2²µµ2
                                                        2
 1 \OLMOG12120123410LK4L1G//L0I61`1234M41V6K1\L094KOL4M1@2341AV6K1\L094KOL4M1LK4LCDN1G1K1
 GM1M421F0L231H4S0bN1234184H20L16M1GO230L6c4K12014124L161201G11GMM421/OL93GM41G`L4454121b6231G1W1
 \024126GS1V6KK4L123G21K4M6L4M1201M4LI41GM1G1M2GS:61`130LM41H6KK4L<111
 1
 1 110L1H4F0L41e/L6S1E=N1EP0Y1G21>PP1/<5<1@/L4IG6S61`1U412LGS1^654DN1G1W1\024126GS1V6KK4L1
 23G21K4M6L4M1201M4LI41GM1G1M2GS:61`130LM41M3GSS1MOH5621G1bL622411S4224L10F16124121M42261`1F0L2312341
 24L5M1G1K1901K62601M10F162M10FF4L1b36931M3GSS1619SOK4N1HO211021H41S65624K1201
 1
         0< UGM31/OL93GM41/L694f1
         1
         E< e1905562541212015G:41G1`00KJFG6231K4/0M62N12341G50O1210F1b36931M3GSS1H41MOHh4921
                 201FOL234L114`026G2601N1b36931K4/0M621M3GSS1H41101JL4FO1KGHS41O/0114_49O260110F1G1
                 T2GS:61`1g0LM41e\e1O1S4MM1234184H20L16M1611HL4G9310F12341T2GS:61`1g0LM41e\e10L1
                 G10234L1/GL2W16M1M4S4924K1GM12341TO994MMFOS1V6KK4L1@GM1K4F614K1H4S0bD10L1GM1
                 0234Lb6M41M421F0L2316112341T2GS:61`1g0LM41e\e1@2341AT2GS:61`1g0LM4184/0M62CDf1
         1
         R< 414LGS1K4M9L6/260110F123414_49O20LW19012LG92M1G1K1O14_/6L4K1S4GM4M162161241KM1201
                 GMMO54f1
                 1
         >< U01F6L5G260110F12341\024126GS1V6KK4LaM161241212019055621201GMMO5/260110F1@6D12341
                 U01261O61`1UGL41U012LG92MN1619SOK61`12341H414I0S41219GL41/L0I6M60119012G614K1
                 234L461f1G1K1@66D1GSS1/GM2N19OLL4121G1K1FO2OL410HS6`G2601M12019OLL4121G1K1F0L54L1
                 L4M6K412MN1619SOK61`N1HO211021S65624K120N1230M410HS6`G2601M1GL6M61`1O1K4L12341
                 U01261O61`1UGL41U012LG92Mf1
                 1
         Q< \L0I6K4161F0L5G2601101123410/4LG2601GS1G1K1F61G196GS19G/GH6S6264M10F12341\024126GS1
                 V6KK4L1MOFF6964121201GSS0b1234184H20L1G1K16124L4M24K1/GL264M1201K424L56141MO931
                 H6KK4LaM1GH6S62W1201GMMO5412341U01261O61`1UGL41U012LG92Mf1
                 1

                                                 E1
 1
Case 19-30283-hdh11 Doc 223 Filed 04/22/19           Entered 04/22/19 11:10:09        Page 13 of 35
 1
         =< T2G2454121GM1201b34234L12341\024126GS1V6KK4L161241KM1201901261O410/4LG261`12341
                 [G96S62W1GM1G1102JF0LJ/L0F62141262Wf11
                 1
         Z< ^341\024126GS1V6KK4LaM1GFF6S6G2601Mf1G1K1
                 1
         i< ¡1F0L5G260110112341\024126GS1V6KK4LaM1GH6S62W1201901261O412010/4LG2412341[G96S62WN1
                 b34234L1GM1G11412LG1941F441901261O61`19GL41L426L4541219055O162W10L10234Lb6M4<1
         1
 1 ^341T2GS:61`1g0LM415OM21GSM01905/SW1b6231GSS10234L1G//S69GHS41\GL2696/G26011
 X4kO6L45412M1@GM1K4F614K1H4S0bD<1
 1
 1 ^34184H20L1M3GSS1/L0I6K412341V01K1^LOM2441G1K1FF696GS1X4M6K412Ma1U055622441@2341
 AU05562244CD1b623190/64M10F1GSS1S4224LM10F16124121101SG24L123G112b412WJF0OL1@E>D130OLM1GF24L1L4946/21
 234L40F<1
 1
 1 110L1H4F0L41¢O141=N1EP0YN1234184H20LN1b62312341G//L0IGS10F12341V01K1^LOM2441@b36931
 M3GSS11021H41O1L4GM01GHSW1b62334SKD1G1K1GF24L1901MOS261`1b62312341U05562244N15GW14124L161201G1
 K4F61626I41GMM421/OL93GM41G`L4454121@2341AT2GS:61`1g0LM41e\eCD1b6231G1\024126GS1V6KK4L1@2341
 AT2GS:61`1g0LM4CD<1
 1
 1 eM1G1905/0141210F12341T2GS:61`1g0LM41e\eN1234184H20L15GW1/L0I6K41G1HL4G:JO/1F4410F1O/1
 201E£10F123419GM31/OL93GM41/L6941/SOM1G92OGS14_/41M4M1611G11G50O12110212014_944K1¤EQPNPPPN1G1
 56165O51H6K1619L454121F0L10234L1H6KK4LM1201MOH5621905/4261`1H6KMN10L10234L1HOW4L1/L02492601M1
 @90SS4926I4SWN12341AV6K1\L02492601MCD1L4kO4M24K1HW12341T2GS:61`1g0LM4<1
 1
 1 ¡1123414I412123G21234184H20L14124LM161201G1T2GS:61`1g0LM41e\eN1234184H20L1M3GSS1F6S41b6231
 2341VG1:LO/29W1U0OL21G1K1M4LI41@6D1GSS1/GL264M123G213GI41L4kO4M24K11026941611236M1U3G/24L1001UGM41
 GM10F12341KG241234L40Ff1@66D1GSS1/4LM01M16K4126F64K1HW1234184H20LaM1/L0F4MM601GSM1GM1/024126GS1
 /OL93GM4LM10F12341eMM42Mf1@666D1GSS190O124L/GL264M1201G1W10F12341eMM6`14K1U012LG92Mf1@6ID12341V01K1
 ^LOM244f1@ID1GSS19L4K620LM10F1234184H20Lf1@I6D12341U05562244f1@I66D1U4124LM1[0L1B4K69GL41 1
 B4K69G6K1T4LI694M1]4`GS184/GL25412f1@I666D1¡1K6G1G1T2G24184/GL2541210F1g4GS23N186I6M60110F1
 ]01`1^4L51UGL4f1@6_D1¡1K6G1G1T49L42GLW10F1T2G24N1T49OL6264M186I6M601f1G1K1@_D12341FF69410F12341
 .1624K1T2G24M1^LOM2441@90SS4926I4SWN1AeSS1\GL264M1611¡124L4M2CD1b6231G11026941@2341A;0269410F1
 T2GS:61`1g0LM4CD123G21619SOK4M1@GD123416K41262W10F12341T2GS:61`1g0LM4f1@HD12341/OL93GM41/L6941201H41
 /G6K1HW12341T2GS:61`1g0LM4f1@9D12341T2GS:61`1g0LM4184/0M621/G6K1HW12341T2GS:61`1g0LM4f1G1K1@KD1
 2341G50O121G1K11G2OL410F12341V6K1\L02492601M<1
         1
                                              ²µ29®µ«²2
 1 ^341K4GKS6141F0L1G1W1\024126GS1V6KK4LM1201MOH5621H6KM161241K61`1201905/4241b62312341
 T2GS:61`1g0LM41e\eN16F1G1WN1M3GSS1H41©ª«¬2»2('$2®!2­''2°¯2*°±®²«²³2!®«25²¯+1@2341
 AV6K184GKS614CD<11TO931H6KM15OM21H41L4946I4K10110L1H4F0L412341V6K184GKS6141HW12341F0SS0b61`1
 /GL264M1@90SS4926I4SWN12341A;026941\GL264MCD1
 1                               1
                                                     R1
 1
Case 19-30283-hdh11 Doc 223 Filed 04/22/19      Entered 04/22/19 11:10:09   Page 14 of 35
 1
       0< ^34184H20LN10Q=P018GSSGM1\GL:bGWN1TO6241EPPN1eKK6M01N1^4_GM1ZQPP0N1e22111
            T90221U0SS64L1@M90SS64L¥MkS9<0L`Df1
            1
       E< 90O1M4S1F0L1234184H20LN18]e1\6/4L1]]\1@.TDN10EQ01eI41O410F12341e54L69GMN1;4b1
            ¦0L:N1;¦10PPEPN1e2211^305GM1X<1UGS6FG101@2305GM<9GS6FG10¥KSG/6/4L<905DN1
            8]e1\6/4L1]]\1@.TDN10YPP1;0L231\4GLS1T2L442N1TO6241EEPPN18GSSGMN1^4_GM1ZQEP0N1
            e22118G11\L64201@KG1</L6420¥KSG/6/4L<905D1G1K18]e1\6/4L1]]\1@.TDN1EPP1T0O231
            V6M9GW141V0OS4IGLKN1TO6241EQPPN1B6G56N1[S0L6KG1RR0R0N1e2211XG934S1;G14M1
            @LG934S<1G14M¥KSG/6/4L<905Df11
            1
       R< 234184H20LaM1U364F1X4M2LO92OL61`1FF694L1G1K1L4M2LO92OL61`1GKI6M0LN1e1:OLG1
            U01MOS261`1L0O/1]]UN10Q=P018GSSGM1\GL:bGWN1TO6241EPPN18GSSGMN1^4_GM1ZQPP0N1
            e2211]0O6M1d<1X0H693GO_1¡§1@S0O6M<L0H693GO_¥G1:OLG<905D1G1K1B693G4S1B0L2011
            @5693G4S<50L201¥G1:OLG<905Df11
            1
       >< 234184H20LaM1M4SS61`1G`412N1UOM35G11 1G:4F64SKN1.<T<N1¡19<N1141^G5/G1U62W1
            U4124LN1TO6241RRPPN1^G5/GN1[S0L6KG1RR=PEN1e2211eSS411B9BOL2LW1
            @GSS41<595OL2LW¥9OM3bG:4<905Df11
            1
       Q< 90O1M4S1F0L1.BV1VG1:N1;G2601GS1eMM096G2601N1B612cN1]4I61N1U031N1[4LL6MN1
            S0IM:W1G1K1\0/40N1\<U<N1141[61G196GS1U4124LN1V0M201N1BGMMG93OM422M1PE000N1
            e2211 8G164S1 VS49:1 @KHS49:¥5612c<905D1 G1K1 U3GLS4M1 <1 ecG101
            @9bGcG10¥5612c<905Df1
            1
       =< 90O1M4S1F0L12341U05562244N1;4S6`G11]]\N1REQ1;<1T2<1\GOS1T2L442N1TO6241R=PPN1
            8GSSGMN1^¨1ZQEP0f1e2211\G2L69:1¢<1;4S6`G1N1¢L<1@/14S6`G1¥14S6`G1SGb<905Df1
            1
       Z< ¡1K6G1G1T49L42GLW10F1T2G24N1T49OL6264M186I6M601N1RPE14M21GM361`2011T2L4421dJ
            000N1 ¡1K6G1G/0S6MN1 ¡;1 >=EP>N1 e2211 eS4:MG1K4L1 B<1 U6LOS6MN1 dMk<1
            @G96LOS6M¥M0M<¡;<`0IDf1
            1
       i< ¡1K6G1G1T2G24184/GL2541210F1g4GS23N186I6M60110F1]01`1^4L51UGL4N1E1;0L231
            B4L6K6G11T2L442N1>VN1¡1K6G1G/0S6MN1¡;1>=EP>N1e2211VL41KG1VOL0:4L1
            @HHOL0:4L¥6MK3<61<`0IDf11
            1
       Y< U4124LM1F0L1B4K69GL41G1K1B4K69G6K1T4LI694MN1]4`GS184/GL25412N1ZQPP1T49OL62W1
            VSIK<N1VGS2650L4N1B81E0E>>f1G1K11
            1
       0P< 2341FF69410F12341.1624K1T2G24M1^LOM244N100PP1U0554L941T2N1X0051YZ=N18GSSGMN1
            ^¨1ZQE>EJ0=YYN1e2211]6MG1]G5H4L2<1
                                           >1
 1
Case 19-30283-hdh11 Doc 223 Filed 04/22/19           Entered 04/22/19 11:10:09        Page 15 of 35
 1
                                           ²µ2Áª²¯!·2
                                                     2
         ^01H414S6`6HS41201/GL2696/G2416112341eO926011@GM1MO93124L516M1K4F614K1H4S0bDN14G931H6K1G1K1
 4G931\024126GS1V6KK4L1MOH562261`1MO931G1H6K15OM21901F0L512012341F0SS0b61`1L4kO6L45412M1
 @90SS4926I4SWN12341A\GL2696/G26011X4kO6L45412MCD1
         1
         0< 0FF4L1201901MO55G2412341MGS4101124L5M1101S4MM1FGI0LGHS41201234184H20L123G11230M41
                 M421F0L2316112341T2GS:61`1g0LM41e\eN16F1G1W1@2G:61`161201G990O121V6K1\L02492601M1
                 23G215OM21H41/G6KDf1
                 1
         E< 619SOK41G15GL:4K190/W10F12341T2GS:61`1g0LM41e\eN10L12341F0L51GMM421/OL93GM41
                 G`L44541219012G614K16112341KG2G1L00516F1101T2GS:61`1g0LM41e\e13GM1H44114124L4K1
                 6120N1201M30b1G1W1/L0/0M4K1G541K5412M1234L4201@2341AB0K6F64K1e\eCD1G1K1G1
                 9S4G11G1K14_49O24K1B0K6F64K1e\ef1
         R< 619SOK41G1M2G245412123G21234L41GL41101901K62601M1/L494K41212012341\024126GS1V6KK4LaM1
                 GH6S62W12014124L161201G1K4F61626I41G`L445412N1619SOK61`123G21234L41GL41101F61G1961`1
                 901261`41964M12012341H6KN1G1K123G21GSS11494MMGLW16124L1GS1G1K1M3GL430SK4L1G//L0IGSM1
                 3GI41H44110H2G614K1/L60L12012341H6Kf1
         >< M2G24123G21MO9310FF4L16M1H61K61`1G1K16LL4I09GHS41O126S12341G//L0IGS10F12341TO994MMFOS1
                 V6K1HW12341U0OL21O1S4MM1K4M6`1G24K1GM12341VG9:J./1V6K1@GM1K4F614K1H4S0bDf1
         Q< K6M9S0M4123416K41262W10F14G93141262W123G21b6SS1H41H6KK61`10L10234Lb6M41/GL2696/G261`1
                 61190114926011b6231MO931H6KN1G1K12341905/S424124L5M10F1G1W1MO931/GL2696/G2601f1
         =< K6M9S0M412341\024126GS1V6KK4LaM1GFF6S6G2601Mf1
         Z< M2G241b34234L12341\024126GS1V6KK4L161241KM1201901261O410/4LG261`12341[G96S62W1GM1G1
                 102JF0LJ/L0F62141262Wf11
         i< 619SOK4123411G54M1G1K19012G92161F0L5G260110F1545H4LM10F12341\024126GS1V6KK4L1
                 b301b6SS1H41GIG6SGHS41201G1Mb4L1kO4M2601M1L4`GLK61`123410FF4LN1619SOK61`1GKI6M0LM1
                 G1K1L4SG24K1/GL264Mf1
         Y< M2G24123G212341\024126GS1V6KK4L1M3GSS1GMMO541@6D1GSS10F12341U01261O61`1UGL41
                 U012LG92M1b62312341L4M6K412M1S6I61`1G212341[G96S62W10110L1GF24L12341\426260118G24N1
                 619SOK61`12341H414I0S41219GL41/L0I6M60119012G614K1234L461f1G1K1@66D1GSS1/GM2N1/L4M4121
                 G1K1FO2OL410HS6`G2601M1201F0L54L1G1K19OLL4121L4M6K412M1619SOK61`N1HO211021S65624K1
                 20N1230M410HS6`G2601M1GL6M61`1O1K4L12341U01261O61`1UGL41U012LG92Mf1
         0P< /L0I6K4161F0L5G2601101123410/4LG2601GS1G1K1F61G196GS19G/GH6S6264M10F12341\024126GS1
                 V6KK4L1MOFF6964121201GSS0b1234184H20L1G1K16124L4M24K1/GL264M1201K424L56141MO931
                 H6KK4LaM1GH6S62W1201GMMO5412341U01261O61`1UGL41U012LG92Mf1
         00< 619SOK41G1`00KJFG6231K4/0M6216116554K6G24SW1GIG6SGHS41FO1KM1611G21S4GM212341G50O121
                 0F12341K4/0M621/L0I6K4K1HW12341T2GS:61`1g0LM416112341T2GS:61`1g0LM41e\e1
                 @AdGL14M21B014W184/0M62CD10L16F1101T2GS:61`1g0LM41e\e13GM1H44114124L4K16120N1
                                                    Q1
 1
Case 19-30283-hdh11 Doc 223 Filed 04/22/19            Entered 04/22/19 11:10:09       Page 16 of 35
 1
                 Q£10F12341/L0/0M4K1/OL93GM41/L694f1
         0E< /L0I6K41MG26MFG920LW1bL6224114I6K419410F1GIG6SGHS41FO1KMN1G1F6L5190556254121F0L1
                 F61G1961`1MOFF6964121201901MO55G2412341TGS4N10L16F1MO931/L0/0MGS16M1M44:61`1201
                 GMMO54123414_6M261`1H01K10HS6`G2601MN1234124L5M1G1K1901K62601M10F1MO931
                 GMMO5/2601f11
         0R< /L0I6K4161F0L5G260110112341\024126GS1V6KK4LaM1GH6S62W1201901261O412010/4LG2412341
                 [G96S62WN1b34234L1GM1G11412LG1941F441901261O61`19GL41L426L4541219055O162W10L1
                 0234Lb6M4f11
         0>< L4/L4M4121G1K1bGLLG12123G212341\024126GS1V6KK4L13GM13GK1G110//0L2O162W1201901KO921
                 G1W1G1K1GSS1KO41K6S6`41941L4`GLK61`1234184H20LaM1HOM614MM1G1K12341eMM42M1/L60L1201
                 MOH562261`162M1H6K1G1K1G1M2G245412123G212341\024126GS1V6KK4L13GM1L4S64K1M0S4SW1O/011
                 62M10b1161K4/41K4121L4I64bN161I4M26`G2601N1G1K¼0L161M/49260110F1G1W1L4S4IG121
                 K09O5412M1G1K12341eMM42M16115G:61`162M1H6K1G1K1K6K11021L4SW1011G1W1bL6224110L10LGS1
                 M2G245412MN1L4/L4M412G2601MN1/L056M4MN1bGLLG1264MN10L1`OGLG1264M1b3G2M04I4LN1
                 b34234L14_/L4MM10L165/S64KN1HW10/4LG260110F1SGb10L10234Lb6M4N1L4`GLK61`12341
                 84H20LaM1HOM614MM10L12341eMM42M10L12341905/S42414MM10F1G1W161F0L5G26011/L0I6K4K1
                 61190114926011234L4b623N14_94/21GM14_/L4MMSW1M2G24K16112341L4/L4M412G2601M1G1K1
                 bGLLG1264M19012G614K16112341\024126GS1V6KK4LaM1B0K6F64K1e\eN1OS265G24SW1G994/24K1
                 G1K14_49O24K1HW1234184H20Lf1G1K1
         0Q< G9:10bS4K`4123G212341\024126GS1V6KK4L16M1102141262S4K1201G1W10F12341V6K1\L02492601M<1
         ^34184H20LN1F0SS0b61`1901MOS2G26011b62312341V01K1^LOM2441G1K12341U05562244N1M3GSS1
 K424L56141b34234L1H6KM1MOH56224K1HW1\024126GS1V6KK4LM1544212341\GL2696/G26011X4kO6L45412M<1
         1
         ^34184H20L1L4M4LI4M12341L6`321201L4kO4M21GKK62601GS161F0L5G26011FL051G1\024126GS1V6KK4L1611
 90114926011b623162M1H6K<11^34184H20L1M3GSS161F0L512341V01K1^LOM2441G1K12341U0556224410F1G1W1
 MO931L4kO4M21b6236112b412WJF0OL1@E>D130OLM10F12341L4kO4M2<1
         1
         V6KM1GL411021L4kO6L4K1201GK0/212341HOM614MM1M2LO92OL41GM1M421F0L2316112341T2GS:61`1g0LM41
 e\eN1G1K15GW1/L0I6K41F0L146234L1G1F0LJ/L0F6210L1102JF0LJ/L0F62141262W1GM123410/4LG20L10F12341
 [G96S62W<11V6KK4LM19G11GSM01MOH5621/L0/0MGSM1F0L1G1/SG110F1L40L`G16cG2601123G21/L0I6K4M1F0L1
 GMMO5/260110F1GSS10L1M05410F1234184H20LaM1H01K10HS6`G2601MN1/L0I6K4K123G21MO931H6K1GSM01/L0I6K4M1
 F0L12341GMMO5/260110F1@6D1GSS10F12341U01261O61`1UGL41U012LG92M1b6231L4M6K412M1S6I61`1G212341[G96S62W1
 0110L1GF24L12341\426260118G24N1619SOK61`12341H414I0S41219GL41/L0I6M60119012G614K1234L461f1G1K1@66D1
 GSS1/GM2N19OLL4121G1K1FO2OL410HS6`G2601M12019OLL4121G1K1F0L54L1L4M6K412MN1619SOK61`N1HO211021S65624K1
 20N1230M410HS6`G2601M1GL6M61`1O1K4L12341U01261O61`1UGL41U012LG92M<1
         1
                                     Çª®«²Å²µ2²µµ·2®µ2²µ·2
         \024126GS1V6KK4LM1b3013GI41MG26MF64K12341\GL2696/G26011X4kO6L45412M1b6SS1H41K4454K1
 AÈOGS6F64K1V6KK4LM<C11V6KM123G219012G611GSS1H6K1L4kO6L45412MN1GM1K424L5614K1HW1234184H20LN1611
 901MOS2G26011b62312341V01K1^LOM2441G1K12341U05562244N1b6SS1H41K4454K1AÈOGS6F64K1V6KM<C11^341
                                                 =1
 1
Case 19-30283-hdh11 Doc 223 Filed 04/22/19             Entered 04/22/19 11:10:09       Page 17 of 35
 1
 T2GS:61`1g0LM41M3GSS1H4141262S4K12019L4K621H6K12341G50O1210F162M1HL4G:JO/1F441G1K14_/41M41
 L465HOLM45412<1
         1
         \024126GS1V6KK4LM15GW1MOH5621H6KM123G21/L0I6K41F0L12341GMMO5/260110F1GSS10L1M05410F12341
 84H20LaM1H01K10HS6`G2601M1/OLMOG121201G1/SG110F1L40L`G16cG2601N1/L0I6K4K123G21MO931H6K1GSM01
 /L0I6K4M1F0L12341GMMO5/260110F1@6D1GSS10F12341U01261O61`1UGL41U012LG92M1b6231L4M6K412M1S6I61`1G21
 2341[G96S62W10110L1GF24L12341\426260118G24N1619SOK61`12341H414I0S41219GL41/L0I6M60119012G614K1
 234L461f1G1K1@66D1GSS1/GM2N19OLL4121G1K1FO2OL410HS6`G2601M12019OLL4121G1K1F0L54L1L4M6K412MN1619SOK61`N1
 HO211021S65624K120N1230M410HS6`G2601M1GL6M61`1O1K4L12341U01261O61`1UGL41U012LG92M<1
         1
         ^34184H20L1b6SS1GKI6M414G931\024126GS1V6KK4L1b34234L1234W1GL41K4454K1201H41G1ÈOGS6F64K1
 V6KK4L1G1K1b34234L12346L1H6K16M1G1ÈOGS6F64K1V6K1H4F0L412341eO92601<11^341T2GS:61`1g0LM416M1
 K4454K1G1ÈOGS6F64K1V6KK4L1G1K12341T2GS:61`1g0LM41V6K16M1G1ÈOGS6F64K1V6K1611GSS1L4M/492M<11^341
 84H20L1b6SS1/L0I6K4190/64M10F12341ÈOGS6F64K1V6KM12012341V01K1^LOM244N12341U05562244N12341¡1K6G1G1
 T49OL6264M186I6M6011G1K1¡1K6G1G184/GL2541210F1g4GS23<11^341T2GS:61`1g0LM41b6SS1H411026F64KN1101
 SG24L123G11E>130OLM1/L60L12012341eO92601N16F1G1W1ÈOGS6F64K1V6KM13GI41H4411L4946I4K<111
         1
         ^34184H20L1L4M4LI4M12341L6`321201bG6I41101905/S6G1941b6231G1W101410L150L410F12341
 \GL2696/G26011X4kO6L45412M1201H41G1ÈOGS6F64K1V6K1G1K1K4451G110234Lb6M411021ÈOGS6F64K1V6K1201H41
 G1ÈOGS6F64K1V6K16F1621L4GM01GHSW1K424L5614MN161162M1HOM614MM1hOK`5412N1GF24L1901MOS2G26011b62312341
 V01K1^LOM2441G1K12341U05562244N123G21MO931bG6I4L16M1901M6M24121b623162M1F6KO96GLW1KO264M<1
         1
         ^341V01K1^LOM2441L4M4LI4M162M1L6`321201MOH5621G19L4K621H6K1F0L1234184H20LaM1eMM42M<11^341
 /GL264M1L4M4LI41G1W1G1K1GSS1L6`32M1GM1201234124L5M1G1K1901K62601M10F1MO9319L4K621H6KN1619SOK61`12341
 V01K1^LOM244aM1L6`321201FOSSW1/GL2696/G241G212341eO92601<11¡1123414I41212341V01K1^LOM24419L4K621
 H6KMN12341V01K1^LOM2441M3GSS1H41L4kO6L4K1201GMMO541@6D12341U01261O61`1UGL41U012LG92MN1619SOK61`1
 2341H414I0S41219GL41/L0I6M60119012G614K1234L461f1G1K1@66D1GSS1/GM2N19OLL4121G1K1FO2OL410HS6`G2601M1201
 9OLL4121G1K1F0L54L1L4M6K412MN1619SOK61`N1HO211021S65624K120N1230M410HS6`G2601M1GL6M61`1O1K4L12341
 U01261O61`1UGL41U012LG92M<1
         1
         eSS1ÈOGS6F64K1V6KK4LM1M3GSS1H41K4454K12013GI41bG6I4K12341L6`321201/OLMO41G1MOHM2G126GS1
 9012L6HO260119SG651O1K4L1M4926011QPR10F12341VG1:LO/29W1U0K41L4SG24K1611G1W1bGW1201KO41
 K6S6`4194N12341MOH56MM60110F162M1H6KN12341V6K1\L094KOL4MN12341eO926011G1K12341TGS4<1
                                                     2
                                          ª¶!²"2®!²¶²°®!²"2
 1 .1S4MM10234Lb6M41G`L44K1201HW1234184H20LN101SW1ÈOGS6F64K1V6KK4LMN1545H4LM10F12341
 U05562244N12341V01K1^LOM244N1L4/L4M412G26I4M10F130SK4LM10F12341V01KMN1G1K12346L1L4M/4926I41S4`GS1
 0L1F61G196GS1/L0F4MM601GSM1GL414S6`6HS41201G2241K10L1/GL2696/G241G212341eO92601<11TOHh492120123410234L1
 /L0I6M601M10F1234M41V6K1\L094KOL4MN16F1234184H20L1K04M11021L4946I41G1W1ÈOGS6F64K1V6KM10234L123G11
 T2GS:61`1g0LM41V6K10L16F1101ÈOGS6F64K1V6KK4L10234L123G112341T2GS:61`1g0LM413GM161K69G24K162M1
 6124121201/GL2696/G2416112341eO92601N1234184H20L1b6SS1102130SK1G11eO926011G1K12341T2GS:61`1g0LM41
 b6SS1H411G54K12341TO994MMFOS1V6KK4L1@GM1K4F614K1H4S0bD<1
 1

                                                  Z1
 1
Case 19-30283-hdh11 Doc 223 Filed 04/22/19            Entered 04/22/19 11:10:09       Page 18 of 35
 1
                                                ª¶!²"22
         ¡F1G1W1ÈOGS6F64K1V6K13GM1H4411L4946I4K1G1K1G1W1ÈOGS6F64K1V6KK4L13GM161K69G24K162M16124121
 201/GL2696/G2416112341eO92601N1234184H20L1b6SS1901KO921G11GO926011@2341AeO92601CD1F0L12341MGS410F1
 MOHM2G126GSSW1GSS10F162M1eMM42M<11dG931ÈOGS6F64K1V6KK4L1/GL2696/G261`1G212341eO926011b6SS1H41L4kO6L4K1
 201901F6L5123G216213GM1102141`G`4K1611G1W190SSOM6011b6231L4M/49212012341H6KK61`10L12341TGS4<1
         1
         ^341eO926011M3GSS12G:41/SG941G210PPP1G<5<1@/L4IG6S61`1U412LGS1^654D1011¢OSW10YN1EP0Y1G21
 23410FF694M10F18]e1\6/4L1]]\1@.TDN10YPP1;0L231\4GLS1T2L442N1TO6241EEPPN18GSSGMN1^4_GM1ZQEP0<11
 e212341eO92601N101SW12341T2GS:61`1g0LM4N16F1G1WN1G1K10234L1ÈOGS6F64K1V6KK4LM1b6SS1H41/4L56224K1201
 619L4GM412346L1H6KM10L15G:41G1W1MOHM4kO4121H6KM<11^34184H20L15GW1901KO9212341eO9260116112341
 5G114L1621L4GM01GHSW1K424L5614MN161162M1HOM614MM1hOK`5412N1GF24L1901MOS2G26011b62312341V01K1
 ^LOM2441G1K12341U05562244N1b6SS1G9364I4123415G_65O51IGSO41F0L162M1eMM42M1G1K16M11021
 61901M6M24121b62312341/L0I6M601M10F1234M41V6K1\L094KOL4MN12341VG1:LO/29W1U0K410L1G1W10LK4L10F1
 2341VG1:LO/29W1U0OL214124L4K16119011492601134L4b623<111
         1
                                         «"·²³2!´2ª¶!²"2
         ^341eO926011M3GSS1901261O41O126S1234L416M101SW101410FF4L123G21234184H20L1K424L5614MN1
 F0SS0b61`1901MOS2G26011b62312341V01K1^LOM2441G1K12341U05562244N1MOHh4921201VG1:LO/29W1U0OL21
 G//L0IGSN16M1234136`34M21G1K1H4M210FF4L1FL051G501`12341ÈOGS6F64K1V6KK4LM1@619SOK61`12341T2GS:61`1
 g0LM4D1MOH56224K1G212341eO926011@2341ATO994MMFOS1V6KCD<11^341ÈOGS6F64K1V6KK4L1MOH562261`1MO931
 TO994MMFOS1V6K1M3GSS1H4905412341ATO994MMFOS1V6KK4LNC1G1K1M3GSS13GI41MO931L6`32M1G1K1
 L4M/01M6H6S6264M10F1G1/OL93GM4LN1GM1M421F0L2316112341T2GS:61`1g0LM41e\e10L1B0K6F64K1e\eN1GM1
 G//S69GHS4<11¡554K6G24SW1/L60L120123419019SOM60110F12341eO92601N1GF24L1901MOS2G26011b62312341V01K1
 ^LOM2441G1K12341U05562244N1234184H20L1M3GSS1@0D1L4I64b14G931H6K15GK41G212341eO9260110112341
 HGM6M10F1F61G196GS1G1K19012LG92OGS124L5M1G1K1MO9310234L1FG920LM1GM15GW1H41L4S4IG1212012341MGS41
 /L094MMN1619SOK61`1230M41FG920LM1GFF49261`1234184H20LaM1L4M6K412MN156MM6011GM1b4SS1GM12341M/44K1G1K1
 94L2G612W10F1901MO55G261`12341TGS4f1@ED16K4126FW12341TO994MMFOS1V6Kf1G1K1@RD11026FW1GSS1ÈOGS6F64K1
 V6KK4LM1G212341eO92601N1/L60L120162M19019SOM601N10F123411G5410L11G54M10F12341TO994MMFOS1V6KK4L1
 G1K12341G50O121G1K10234L15G24L6GS124L5M10F12341TO994MMFOS1V6K<1
         1
         ^34184H20L1M3GSS1GSM0N1F0SS0b61`1901MOS2G26011b62312341V01K1^LOM2441G1K12341U05562244N1
 M4S4921G1HG9:JO/1H6K1@2341AVG9:J./1V6KCDN1b36931M3GSS1L45G6110/411G1K16LL4I09GHS41O126S10141@0D1
 HOM614MM1KGW1GF24L123419S0M61`10F12341TGS41b62312341TO994MMFOS1V6KK4L<11¡1123414I412123G2N1F0L1G1W1
 L4GM01N12341TO994MMFOS1V6KK4L1FG6SM12019S0M4123412LG1MG926011901245/SG24K1HW12341TO994MMFOS1
 V6KK4LN1234184H20L15GWN1F0SS0b61`1901MOS2G26011b62312341V01K1^LOM2441G1K12341U05562244N14S4921
 201L4`GLK12341VG9:J./1V6K1GM1234136`34M21G1K1H4M21H6K1F0L12341eMM42MN1G1K1234184H20L1b6SS1H41
 GO230L6c4K1201901MO55G24123412LG1MG926011901245/SG24K1HW12341VG9:J./1V6K1b6230O21FOL234L1
 0LK4L10F12341VG1:LO/29W1U0OL2<1
         1
         ^341TO994MMFOS1V6KK4L1G1K12341VG9:J./1V6KK4L1M3GSS1H41K4454K12013GI41bG6I4K12341L6`321
 201/OLMO41G1MOHM2G126GS19012L6HO260119SG651O1K4L1M4926011QPR10F12341VG1:LO/29W1U0K41L4SG24K1611
 G1W1bGW1201KO41K6S6`4194N12341MOH56MM60110F162M1H6KN12341V6K1\L094KOL4MN12341eO926011G1K12341TGS4<1

                                                 i1
 1
Case 19-30283-hdh11 Doc 223 Filed 04/22/19           Entered 04/22/19 11:10:09      Page 19 of 35
 1
                    ··ª¯°!²"2"Å27¸¶ª!"¬2"!®¶!·2®µ28¸°²µ2®··2
         ^341T2GS:61`1g0LM41e\e1G1K1B0K6F64K1e\e15OM21K4M6`1G241b369314_49O20LW19012LG92M1
 G1K1O14_/6L4K1S4GM4M1GL41201H41GMMO54K1G1K1GMM6`14Kf1/L0I6K4KN130b4I4LN1@6D1GSS10F12341
 U01261O61`1UGL41U012LG92M1b62312341L4M6K412M1S6I61`1G212341[G96S62W10110L1GF24L12341\426260118G24f1
 G1K1@66D1GSS1/GM2N1/L4M4121G1K1FO2OL410HS6`G2601M1201F0L54L1G1K19OLL4121L4M6K412M15OM21H41GMMO54K1
 HW12341TO994MMFOS1V6KK4L1@2341AeMM6`14K1U012LG92MCD<11¡11GSS196L9O5M2G194MN12341TO994MMFOS1
 V6KK4L1M3GSS1H41L4M/01M6HS41F0L1GSS19OL41G50O12M1L4SG261`12012341eMM6`14K1U012LG92M1O1K4L1M4926011
 R=Q10F12341VG1:LO/29W1U0K4<1
         11




                                                Y1
 1
Case 19-30283-hdh11 Doc 223 Filed 04/22/19   Entered 04/22/19 11:10:09   Page 20 of 35
 1
                                     7¸´²²!2(2
                                         1
                          "°"·µ2ª¶!²"2®µ2
®«24"!²¶22
                                         2
                                         2
                                         2
                                         2
                                         2
                                         2
                                         2
                                         2
                                         2




                                         1
 1
Case 19-30283-hdh11 Doc 223 Filed 04/22/19             Entered 04/22/19 11:10:09         Page 21 of 35
 1
 8G11\L6420N1T2G241VGL1;0<1E>P>iZ>>1              ^305GM1X<1UGS6FG101@GK56224K1}{rpor~notD1
 KG1</L6420¥KSG/6/4L<9051                         2305GM<9GS6FG10¥KSG/6/4L<9051
 8]e1\6/4L1]]\1@.TD1                              8]e1\6/4L1]]\1@.TD1
 0YPP1;0L231\4GLS1T2L442N1TO6241EEPP1             0EQ01eI41O410F12341e54L69GM1
 8GSSGMN1^4_GM1ZQEP01                             ;4b1¦0L:N1;4b1¦0L:10PPEPJ00P>1
 ^4S4/301411@E0>D1Z>RJ>QPP1                      ^4S11@E0ED1RRQJ>QPP1
 [G9M656S411@E0>D1Z>RJ>Q>Q1                      [G_11@E0ED1RRQJ>QP01
 1                                                1
 U.;Td]1[X1^gd18dV^X1                          XG934S1;G14M1@GK56224K1}{rpor~notD1
                                                  LG934S<1G14M¥KSG/6/4L<9051
                                                  8]e1\6/4L1]]\1@.TD1
                                                  EPP1T0O231V6M9GW141V0OS4IGLKN1TO6241EQPP1
                                                  B6G56N1[S0L6KG1RR0R01
                                                  ^4S11@RPQD1>ERJiQ=R1
                                                  [G_11@RPQD1=ZQJiEP=1
                                 34256728435792
557
24852852
                                     2567245674293
5352257
2
                                                   9
2933
342
 1                                                             11
 322                                                       #2 1
 2                                                             #2 65722
 72843537
23402 #2 2
 2                                                             #1 
7242$%&'()&2*696+1
 2 2 2 9!"1
 1
                  4537223927987
285342492
726734,2
                         e1gdeX¡;18e^d1;1^gd1Te]d1[1^gd18dV^XaT1
                         eTTd^T1¡T1Td^1[X1¢.]¦1E>N1EP0Y1e^1YPP1e<B<1@UT^DN1
                         g¡Ug1¡T1e^1]deT^1E018e¦T1[XB1^gd18e^d1[1
                         TdX§¡Ud1gdXd[<11;1V¢dU^¡;1^1T.Ug1Te]d1¡]]1
                         Vd1U;T¡8dXd81.;]dTT1e1X¡^^d;1XdT\;Td1¡T1
                         [¡]d81¡^g1^gd1U]dXÃ1[1^gd1.;¡^d81T^e^dT1
                         Ve;ÃX.\^U¦1U.X^1e^1^gd1deX]d1UeVd]]1[d8dXe]1
                         V.¡]8¡;N100PP1UBBdXUd1T^Xdd^N10>^g1[]XN1
                         8e]]eTN1^d¨eT1ZQE>EJ0>Y=1e^1]deT^1Q18e¦T1¡;1
                         e8§e;Ud1[1T.Ug1gdeX¡;18e^d<11
                         1
                         e;¦1XdT\;Td1Tge]]1Vd1¡;1X¡^¡;1e;81[¡]d81¡^g1
                         ^gd1U]dXÃN1e;81e1U\¦1Tge]]1Vd1TdX§d81.\;1
                         U.;Td]1[X1^gd1B§¡;1\eX^¦1\X¡X1^1^gd18e^d1
                         e;81^¡Bd1Td^1[X^g1gdXd¡;<11¡[1e1XdT\;Td1¡T1[¡]d8N1
                         e1gdeX¡;1Be¦1Vd1gd]81¡^g1;^¡Ud1;]¦1^1^gd1
                         V¢dU^¡;1\eX^¦<1
 1111111111111111111111111111111111111111111111111
 01          ^341SGM21F0OL1K6`62M10F1234184H20LaM1F4K4LGS12G_16K4126F69G260111O5H4L1GL41=RQP<11
                                                                01
 1
Case 19-30283-hdh11 Doc 223 Filed 04/22/19           Entered 04/22/19 11:10:09        Page 22 of 35
 1
                 ¡[1;1gdeX¡;1;1T.Ug1;^¡Ud1X1B^¡;1¡T1^¡Bd]¦1
                 XdÈ.dT^d8N1^gd1Xd]¡d[1XdÈ.dT^d81Tge]]1Vd1
                 8ddBd81^1Vd1.;\\Td8N1e;81^gd1U.X^1Be¦1
                 d;^dX1e;1X8dX1Xe;^¡;1^gd1Xd]¡d[1T.g^1X1
                 ^gd1;^¡Ud81eU^¡;1Be¦1Vd1^eÃd;<1
                 1
         7
725724537123G2N1011¢G1OGLW1RPN1EP0Y1@2341A\426260118G24CDN1BGWFS0b4L1
 U055O16264MN1¡19<1@2341A84H20LCD1F6S4K1G1I0SO12GLW1/42626011F0L1L4S64F1O1K4L193G/24L10010F1262S41001
 0F12341.1624K1T2G24M1U0K41b62312341.1624K1T2G24M1VG1:LO/29W1U0OL21F0L12341;0L234L1186M2L69210F1
 ^4_GM1@2341AU0OL2CD<1
         1
 2 7
72572856724537123G2N1011BGL931E=N1EP0YN1234184H20L1F6S4K12341
 tx{}yur{xn{wrm{}rwx}r{mrl}vt}urr}{~nwrnvr}{otv}turrx{}nnwrxtrtx{}r
 x{rlmmt}rzt}xpnwrnvr}{xtoxn{wurx{rxpqnwr{}utrr}{~nwr}{otv}turm{}rxtr
 uu|xn{wrpwvruunw|twxr{mrzt}xpnwrtox{}rz{wx}poxurpwvrwtn}tvrtputurr
 x{}nnwrrxtrpqtr{mrxtrtx{}yuruutxur}ttrpwvrzqtp}r{mrqqrntwurzqpn|urwxt}tuxur
 pwvrwo|}pwoturpwvrrxtruu|xn{wrpwvruunw|twxr{mrzt}xpnwrtox{}rz{wx}poxurpwvr
 wtn}tvrtputurr}{~nwrxtr{}|ur{mr{xnoturstqpxtvrx{rxtrpqtrpwvrr}pwxnwr
 stqpxtvrstqntm17809:421;0<10=>?1M44:61`N1G501`10234L12361`MN1@6D1G//L0IGS10F194L2G611H6K1
 /L094KOL4M1@2341AV6K1\L094KOL4MCD1G1K1H6K1/L02492601M1b6231L4M/49212012341MGS410F1MOHM2G126GSSW1GSS1
 0F1234184H20LaM1GMM42M1@2341AeMM42MCDf1@66D1GO230L6cG26011201M4SS1234184H20LaM1eMM42M1FL441G1K19S4GL1
 0F1GSS1S641MN19SG65MN16124L4M2M1G1K1419O5HLG194Mf1G1K1@666D1GO230L6cG26011201GMMO541G1K1GMM6`11
 94L2G6114_49O20LW19012LG92M1G1K1O14_/6L4K1S4GM4M10F1234184H20L<11
 1
 1 7
72572856724537123G2N1011e/L6S17É?N1EP0YN12341U0OL214124L4K12341
 l}vt}rr}{~nwrnvr}{otv}turrx{}nnwrxtrtx{}rx{rlmmt}rzt}xpnwrnvr
 }{xtoxn{wurx{rxpqnwr{}utrr}{~nwr}{otv}turm{}rxtruu|xn{wrpwvruunw|twxr{mr
 zt}xpnwrtox{}rz{wx}poxurpwvrwtn}tvrtputurr}{~nwrxtr{}|ur{mr{xnotur
 stqpxtvrx{rxtrpqtrpwvrr}pwxnwrstqpxtvrstqntm17809:421;0<1É?1@2341AV6K1\L094KOL4M1
 LK4LCDN1b3693N1G501`10234L12361`MN1G//L0I4K12341V6K1\L094KOL4M1G1K1M4212341F0SS0b61`1
 K4GKS614M1G1K1KG24M1
 1 1
 1 1 
!®«Æ²³26"·2²µ29®µ«²2 °²«2(»2('$2®!2­''2°¯2*
5+2
 2 2 2
 2 2 ,®«2²µ29®µ«²2 2 ©ª«¬2»2('$2®!2­''2°¯2*
5+2
 2
 2 2 ª¶!²"2 2 2 2 ©ª«¬2$2('$2®!2'''2®¯2*
5+2
 2
 2 7
72572856724537123G2N1/OLMOG1212012341V6K1\L094KOL4M1LK4LN1G1
 34GL61`1201G//L0I412341MGS41611G990LKG1941b62312341V6K1\L094KOL4M1b6SS1H4134SK1011©ª«¬2(­2('$2
 ®!2$''2®¯2*
5+1®!2!´27®«2®««2µ®«2ª²«µ²³2''2"¯¯¶2
!!2­!´2
 «""2"ª!""¯24"2&29®««®·25¸®·2¹º(­(%­$»<11e1W10Hh4926011201234124L5M10F12341MGS41
 5OM21H41F6S4K1b62312341U0OL21G1K1M4LI4K1M01GM1201H41L4946I4K1101SG24L123G11F6I41@QD1KGWM1/L60L1201
 234134GL61`1HW12341F0SS0b61`1/GL264M1@6D190O1M4S1F0L1234184H20LN18]e1\6/4L1]]\1@.TDN10EQ01
 eI41O410F12341e54L69GMN1;4b1¦0L:N1;4b1¦0L:10PPEPN1e2211^305GM1X<1UGS6FG101
 @2305GM<9GS6FG10¥KSG/6/4L<905DN18]e1\6/4L1]]\1@.TDN10YPP1;0L231\4GLS1T2L442N1TO6241EEPPN1
                                                   E1
 1
Case 19-30283-hdh11 Doc 223 Filed 04/22/19          Entered 04/22/19 11:10:09     Page 23 of 35
 1
 8GSSGMN1^4_GM1ZQEP0N1e22118G11\L64201@KG1</L6420¥KSG/6/4L<905D1G1K18]e1\6/4L1]]\1@.TDN1EPP1
 T0O231V6M9GW141V0OS4IGLKN1TO6241EQPPN1B6G56N1[S0L6KG1RR0RN1e22111XG934S1;G14M1
 @LG934S<1G14M¥KSG/6/4L<905Df1@66D1234184H20LaM1U364F1X4M2LO92OL61`1FF694L1G1K1L4M2LO92OL61`1
 GKI6M0LN1e1:OLG1U01MOS261`1L0O/1]]UN10Q=P018GSSGM1\GL:bGWN1TO6241EPPN18GSSGMN1^4_GM1ZQPP0N1
 e2211]0O6M1d<1X0H693GO_1¡§1@S0O6M<L0H693GO_¥G1:OLG<905D1G1K1B693G4S1B0L2011
 @5693G4S<50L201¥G1:OLG<905Df1@666D1234184H20LaM1M4SS61`1G`412N1UOM35G11 1G:4F64SKN1.<T<N1
 ¡19<N1141^G5/G1U62W1U4124LN1TO6241RRPPN1^G5/GN1[S0L6KG1RR=PEN1e2211eSS411B9BOL2LW1
 @GSS41<595OL2LW¥9OM3bG:4<905Df1@6ID190O1M4S1F0L1.BV1VG1:N1;<e<N1B612cN1]4I61N1U031N1
 [4LL6MN1S0IM:W1G1K1\0/40N1\<U<N1141[61G196GS1U4124LN1V0M201N1BGMMG93OM422M1PE000N1e2211
 8G164S1VS49:1@KHS49:¥5612c<905D1G1K1U3GLS4M1<1ecG101@9bGcG10¥5612c<905Df1@ID190O1M4S1201
 2341FF696GS1X4M6K412Ma1U05562244N1;4S6`G11]]\N1REQ1;<1T2<1\GOS1T2L442N1TO6241R=PPN18GSSGMN1
 ^4_GM1ZQEP0f1e2211\G2L69:1¢<1;4S6`G1N1¢L<1@/14S6`G1¥14S6`G1SGb<905Df1@I6D1U4124LM1[0L1
 B4K69GL41 1B4K69G6K1T4LI694M1G21]4`GS184/GL25412N1ERR1;0L231B6936`G11eI4N1TO6241=PPN1
 U369G`0N1¡SS6106M1=P=P01G1K1]4`GS184/GL25412N1ZQPP1T49OL62W1VSIKN1VGS2650L4N1BGLWSG1K1E0E>>f1
 @I66D1¡1K6G1G1T2G24184/GL2541210F1g4GS23N186I6M60110F1]01`1^4L51UGL4N1E1;0L231B4L6K6G11T2L442N1
 TO6241>VN1¡1K6G1G/0S6MN1¡1K6G1G1>=EP>N1e22111VL41KG1VOL0:4L1@HHOL0:4L¥6MK3<61<`0IDf1@I666D1
 ¡1K6G1G1T49L42GLW10F1T2G24N1T49OL6264M186I6M601N1RPE14M21GM361`2011T2L442N1X0051d000N1
 ¡1K6G1G/0S6MN1¡1K6G1G1>=EP>N1e2211eS4:MG1K4L1B<1U6LOS6MN1dMk<1@G96LOS6M¥M0M<¡;<`0IDf1G1K1@6_D1
 2341FF69410F12341.1624K1T2G24M1^LOM244N100PP1U0554L941T2N1X0051YZ=N18GSSGMN1^4_GM1ZQE>EJ
 0=YYN1e2211]6MG1]G5H4L2<1
 1
 1 7
72572856724537123G21G190/W10F12341V6K1\L094KOL4M1LK4LN12341V6K1
 \L094KOL4MN1G1K1G1W10234L1K09O54121F6S4K16112341GH0I4J9G/26014K19GM415GW1H41@6D161M/4924K16112341
 0FF694M10F12341US4L:10F12341U0OL21KOL61`110L5GS1HOM614MM130OLMf1@66D1K0b1S0GK4K1FL0512341U0OL2aM1
 b4H1M6241G21322/¼¼bbb<2_1H<OM90OL2M<`0I¼1@/S4GM411024123G21/L60L1L4`6M2LG26011b62312341\eUdX1
 T4LI6941U4124L1G1K1/GW541210F1G1F4415GW1H41L4kO6L4K1201G994MM1MO931K09O5412MDf1G1K1@666D1
 K0b1S0GK4K1FL4410F193GL`41FL0512341b4HM62410F1801S61N1X49G101 1U05/G1WN1¡19<N1234184H20LaM1
 9SG65M1G1K11026961`1G`412N1322/M¼¼bbb<K01S61L49G10<905¼5GWFS0b4L<11X4kO4M2M15GW1GSM01H41
 5GK4120190O1M4S1F0L1234184H20L1OM61`123419012G92161F0L5G26011H4S0b<1
 1
 8G24K1e/L6S17É?N1EP0Y1
         8GSSGMN1^4_GM1
                                              923722*8
+2
                                              VW11¾u¾rpwr}ntx{1 1 1 1
                                              8G11\L6420N1T2G241VGL1;0<1E>P>iZ>>1
                                              KG1</L6420¥KSG/6/4L<9051
                                              8]e1\6/4L1]]\1@.TD1
                                              0YPP1;0L231\4GLS1T2L442N1TO6241EEPP1
                                              8GSSGMN1^4_GM1ZQEP01
                                              ^4S4/30141@E0>D1Z>RJ>QPP1
                                              [G9M656S41@E0>D1Z>RJ>Q>Q1
                                              1
                                              J1G1K1J1
                                              1
 1                             1
                                               R1
 1
Case 19-30283-hdh11 Doc 223 Filed 04/22/19    Entered 04/22/19 11:10:09   Page 24 of 35
 1
                                      ^305GM1X<1UGS6FG101@GK56224K1}{rpor~notD1
                                      2305GM<9GS6FG10¥KSG/6/4L<9051
                                      8]e1\6/4L1]]\1@.TD1
                                      0EQ01eI41O410F12341e54L69GM1
                                      ;4b1¦0L:N1;4b1¦0L:10PPEPJ00P>1
                                      ^4S11@E0ED1RRQJ>QPP1
                                      [G_11@E0ED1RRQJ>QP01
                                      1
                                      J1G1K1J1
                                      1
                                      XG934S1;G14M1@GK56224K1}{rpor~notD1
                                      LG934S<1G14M¥KSG/6/4L<9051
                                      8]e1\6/4L1]]\1@.TD1
                                      EPP1T0O231V6M9GW141V0OS4IGLKN1TO6241EQPP1
                                      B6G56N1[S0L6KG1RR0R01
                                      ^4S11@RPQD1>ERJiQ=R1
                                      [G_11@RPQD1=ZQJiEP=1
                                      1
                                      z{wutqrm{}rxtrtx{}




                                         >1
 1
Case 19-30283-hdh11 Doc 223 Filed 04/22/19   Entered 04/22/19 11:10:09   Page 25 of 35
 1
                                     7¸´²²!2&2
                                         2
                                 ··²³¯!24"!²¶2




                                         1
 1
Case 19-30283-hdh11 Doc 223 Filed 04/22/19         Entered 04/22/19 11:10:09       Page 26 of 35
 1
 8G11\L6420N1T2G241VGL1;0<1E>P>iZ>>1          ^305GM1X<1UGS6FG101@GK56224K1}{rpor~notD1
 KG1</L6420¥KSG/6/4L<9051                     2305GM<9GS6FG10¥KSG/6/4L<9051
 8]e1\6/4L1]]\1@.TD1                          8]e1\6/4L1]]\1@.TD1
 0YPP1;0L231\4GLS1T2L442N1TO6241EEPP1         0EQ01eI41O410F12341e54L69GM1
 8GSSGMN1^4_GM1ZQEP01                         ;4b1¦0L:N1;4b1¦0L:10PPEPJ00P>1
 ^4S4/301411@E0>D1Z>RJ>QPP1                  ^4S11@E0ED1RRQJ>QPP1
 [G9M656S411@E0>D1Z>RJ>Q>Q1                  [G_11@E0ED1RRQJ>QP01
 1                                            1
 U.;Td]1[X1^gd18dV^X1                      XG934S1;G14M1@GK56224K1}{rpor~notD1
                                              LG934S<1G14M¥KSG/6/4L<9051
                                              8]e1\6/4L1]]\1@.TD1
                                              EPP1T0O231V6M9GW141V0OS4IGLKN1TO6241EQPP1
                                              B6G56N1[S0L6KG1RR0R01
                                              ^4S11@RPQD1>ERJiQ=R1
                                              [G_11@RPQD1=ZQJiEP=1
                                 34256728435792
557
24852852
                                     2567245674293
5352257
2
                                                   9
2933
342
 1                                                             11
 322                                                       #2 1
 2                                                             #2 65722
 72843537
2342 #2 2                        0
 2                                                             #1 
7242$%&'()&2*696+1
 2 2 2 9!"1
                                                                 2
      453722

85342492

3,47452277852455
2
                                                                 2
                         e1gdeX¡;18e^d1;1^gd1Te]d1[1^gd18dV^XaT1
                         eTTd^T1¡T1Td^1[X1¢.]¦1E>N1EP0Y1e^1YPP1e<B<1@UT^DN1
                         g¡Ug1¡T1e^1]deT^1E018e¦T1[XB1^gd18e^d1[1
                         TdX§¡Ud1gdXd[<11;1V¢dU^¡;1^1T.Ug1Te]d1¡]]1
                         Vd1U;T¡8dXd81.;]dTT1e1X¡^^d;1XdT\;Td1¡T1
                         [¡]d81¡^g1^gd1U]dXÃ1[1^gd1.;¡^d81T^e^dT1
                         Ve;ÃX.\^U¦1U.X^1e^1^gd1deX]d1UeVd]]1[d8dXe]1
                         V.¡]8¡;N100PP1UBBdXUd1T^Xdd^N10>^g1[]XN1
                         8e]]eTN1^d¨eT1ZQE>EJ0>Y=1e^1]deT^1Q18e¦T1¡;1
                         e8§e;Ud1[1T.Ug1gdeX¡;18e^d<11
             1
                         e;¦1XdT\;Td1Tge]]1Vd1¡;1X¡^¡;1e;81[¡]d81¡^g1
                         ^gd1U]dXÃN1e;81e1U\¦1Tge]]1Vd1TdX§d81.\;1
                         U.;Td]1[X1^gd1B§¡;1\eX^¦1\X¡X1^1^gd18e^d1
                         e;81^¡Bd1Td^1[X^g1gdXd¡;<11¡[1e1XdT\;Td1¡T1[¡]d8N1
                         e1gdeX¡;1Be¦1Vd1gd]81¡^g1;^¡Ud1;]¦1^1^gd1
                         V¢dU^¡;1\eX^¦<1
 1111111111111111111111111111111111111111111111111
 01          ^341SGM21F0OL1K6`62M10F1234184H20LaM1F4K4LGS12G_16K4126F69G260111O5H4L1GL41=RQP<11
                                                                01
 1
Case 19-30283-hdh11 Doc 223 Filed 04/22/19           Entered 04/22/19 11:10:09        Page 27 of 35
 1
                 ¡[1;1gdeX¡;1;1T.Ug1;^¡Ud1X1B^¡;1¡T1^¡Bd]¦1
                 XdÈ.dT^d8N1^gd1Xd]¡d[1XdÈ.dT^d81Tge]]1Vd1
                 8ddBd81^1Vd1.;\\Td8N1e;81^gd1U.X^1Be¦1
                 d;^dX1e;1X8dX1Xe;^¡;1^gd1Xd]¡d[1T.g^1X1
                 ^gd1;^¡Ud81eU^¡;1Be¦1Vd1^eÃd;<1
         1
         7
725724537123G2N1011¢G1OGLW1RPN1EP0Y1@2341A\426260118G24CDN1BGWFS0b4L1
 U055O16264MN1¡19<1@2341A84H20LCD1F6S4K1G1I0SO12GLW1/42626011F0L1L4S64F1O1K4L193G/24L10010F1262S41001
 0F12341.1624K1T2G24M1U0K41b62312341.1624K1T2G24M1VG1:LO/29W1U0OL21F0L12341;0L234L1186M2L69210F1
 ^4_GM1@2341AU0OL2CD<1
         1
 2 7
72572856724537123G2N1011BGL931E=N1EP0YN1234184H20L1F6S4K12341
 tx{}yur{xn{wrm{}rwx}r{mrl}vt}urr}{~nwrnvr}{otv}turrx{}nnwrxtrtx{}r
 x{rlmmt}rzt}xpnwrnvr}{xtoxn{wurx{rxpqnwr{}utrr}{~nwr}{otv}turm{}rxtr
 uu|xn{wrpwvruunw|twxr{mrzt}xpnwrtox{}rz{wx}poxurpwvrwtn}tvrtputurr
 x{}nnwrrxtrpqtr{mrxtrtx{}yuruutxur}ttrpwvrzqtp}r{mrqqrntwurzqpn|urwxt}tuxur
 pwvrwo|}pwoturpwvrrxtruu|xn{wrpwvruunw|twxr{mrzt}xpnwrtox{}rz{wx}poxurpwvr
 wtn}tvrtputurr}{~nwrxtr{}|ur{mr{xnoturstqpxtvrx{rxtrpqtrpwvrr}pwxnwr
 stqpxtvrstqntm17809:421;0<10=>?1M44:61`N1G501`10234L12361`MN1@6D1G//L0IGS10F194L2G611H6K1
 /L094KOL4M1@2341AV6K1\L094KOL4MCD1G1K1H6K1/L02492601M1b6231L4M/49212012341MGS410F1MOHM2G126GSSW1GSS1
 0F1234184H20LaM1GMM42M1@2341AeMM42MCDf1@66D1GO230L6cG26011201M4SS1234184H20LaM1eMM42M1FL441G1K19S4GL1
 0F1GSS1S641MN19SG65MN16124L4M2M1G1K1419O5HLG194Mf1G1K1@666D1G//L0IGS10F194L2G611/L094KOL4M1201
 GMMO541G1K1GMM6`1194L2G6114_49O20LW19012LG92M1G1K1O14_/6L4K1S4GM4M1@90SS4926I4SWN12341AeMM6`14K1
 U012LG92MCD10F1234184H20L161190114926011b62312341MGS410F12341eMM42M1HW1234184H20L<11
 1
 1 7
72572856724537123G2N1011e/L6S17É?N1EP0YN12341U0OL214124L4K12341
 l}vt}rr}{~nwrnvr}{otv}turrx{}nnwrxtrtx{}rx{rlmmt}rzt}xpnwrnvr
 }{xtoxn{wurx{rxpqnwr{}utrr}{~nwr}{otv}turm{}rxtruu|xn{wrpwvruunw|twxr{mr
 zt}xpnwrtox{}rz{wx}poxurpwvrwtn}tvrtputurr}{~nwrxtr{}|ur{mr{xnotur
 stqpxtvrx{rxtrpqtrpwvrr}pwxnwrstqpxtvrstqntm17809:421;0<1É?1@2341AV6K1\L094KOL4M1
 LK4LCDN1/OLMOG121201b369312341U0OL21G//L0I4K12341V6K1\L094KOL4M1G1K12341/L094KOL4M1F0L12341
 GMMO5/26011G1K1GMM6`1541210F12341eMM6`14K1U012LG92M<11e190/W10F12341V6K1\L094KOL4M1LK4L16M1
 G22G934K134L4201GM17¸´²²!2<11
 1
 1 7
72572856724537223G21234184H20L13GM1M421F0L2310117¸´²²!21
 34L42012341G50O12M1KO41G1K10b61`N16F1G1WN1O1K4L12341eMM6`14K1U012LG92M123L0O`312341KG24134L40F1
 @2341AUOL41e50O12MCD<11^341VG1:LO/29W1U0K41L4kO6L4M123G212341UOL41e50O12M1@b36931619SOK41
 G1W1G50O12M10b61`1011G990O1210F1234184H20LaM1/L4/426260110HS6`G2601M1O1K4L12341eMM6`14K1
 U012LG92MD1H41/G6K1611FOSS12012341/GL264M10b4K1MO931G50O12M1O/011234184H20LaM1GMMO5/260110F12341
 eMM6`14K1U012LG92M<1
 1
 1 7
72572856724537256524252
7734,252
 

75242©75342525672

85342256729752492
 

3,47452525672
87

823997225672

3,4792455
2
 348934,25672393522428728452
297573479225672
 97522525673
72

7525652425672845
2
                                                   E1
 1
Case 19-30283-hdh11 Doc 223 Filed 04/22/19       Entered 04/22/19 11:10:09      Page 28 of 35
 1
 9785
2493534
2278432

7
28
527287922
 
53
3792849725672

3,4792455
28
52372492
77235
2
 ©75342*42
862©7534242Ê

85342©7534Ë+2
75534,2
 5623562
7333524249228723,534
225672
 493534
26362
86252

75
28
527287922
53
3792
 35627
75252
862

3,47924552
25652
862

85342
 ©753423
2582773792422772857742*­+29
2
 34,2
73722563
245372*5672Ê©75342979347Ë+2HW1@6D1
 90O1M4S1F0L1234184H20LN18]e1\6/4L1]]\1@.TDN10EQ01eI41O410F12341e54L69GMN1;4b1¦0L:N1;4b1
 ¦0L:10PPEPN1e2211^305GM1X<1UGS6FG101@2305GM<9GS6FG10¥KSG/6/4L<905DN18]e1\6/4L1]]\1@.TDN1
 0YPP1;0L231\4GLS1T2L442N1TO6241EEPPN18GSSGMN1^4_GM1ZQEP0N1e22118G11\L64201
 @KG1</L6420¥KSG/6/4L<905D1G1K18]e1\6/4L1]]\1@.TDN1EPP1T0O231V6M9GW141V0OS4IGLKN1TO6241
 EQPPN1B6G56N1[S0L6KG1RR0RN1e22111XG934S1;G14M1@LG934S<1G14M¥KSG/6/4L<905Df1@66D1234184H20LaM1
 U364F1X4M2LO92OL61`1FF694L1G1K1L4M2LO92OL61`1GKI6M0LN1e1:OLG1U01MOS261`1L0O/1]]UN10Q=P01
 8GSSGM1\GL:bGWN1TO6241EPPN18GSSGMN1^4_GM1ZQPP0N1e2211]0O6M1d<1X0H693GO_1¡§1
 @S0O6M<L0H693GO_¥G1:OLG<905D1G1K1B693G4S1B0L2011@5693G4S<50L201¥G1:OLG<905Df1@666D12341
 84H20LaM1M4SS61`1G`412N1UOM35G11 1G:4F64SKN1.<T<N1¡19<N1141^G5/G1U62W1U4124LN1TO6241RRPPN1
 ^G5/GN1[S0L6KG1RR=PEN1e2211eSS411B9BOL2LW1@GSS41<595OL2LW¥9OM3bG:4<905Df1@6ID190O1M4S1F0L1
 .BV1VG1:N1;<e<N1B612cN1]4I61N1U031N1[4LL6MN1S0IM:W1G1K1\0/40N1\<U<N1141[61G196GS1U4124LN1
 V0M201N1BGMMG93OM422M1PE000N1e22118G164S1VS49:1@KHS49:¥5612c<905D1G1K1U3GLS4M1<1ecG101
 @9bGcG10¥5612c<905Df1@ID190O1M4S12012341FF696GS1X4M6K412Ma1U05562244N1;4S6`G11]]\N1REQ1;<1
 T2<1\GOS1T2L442N1TO6241R=PPN18GSSGMN1^4_GM1ZQEP0f1e2211\G2L69:1¢<1;4S6`G1N1¢L<1
 @/14S6`G1¥14S6`G1SGb<905Df1@I6D1U4124LM1[0L1B4K69GL41 1B4K69G6K1T4LI694M1G21]4`GS1
 84/GL25412N1ERR1;0L231B6936`G11eI4N1TO6241=PPN1U369G`0N1¡SS6106M1=P=P01G1K1]4`GS184/GL25412N1
 ZQPP1T49OL62W1VSIKN1VGS2650L4N1BGLWSG1K1E0E>>f1@I66D1¡1K6G1G1T2G24184/GL2541210F1g4GS23N1
 86I6M60110F1]01`1^4L51UGL4N1E1;0L231B4L6K6G11T2L442N1TO6241>VN1¡1K6G1G/0S6MN1¡1K6G1G1>=EP>N1
 e22111VL41KG1VOL0:4L1@HHOL0:4L¥6MK3<61<`0IDf1@I666D1¡1K6G1G1T49L42GLW10F1T2G24N1T49OL6264M1
 86I6M601N1RPE14M21GM361`2011T2L442N1X0051d000N1¡1K6G1G/0S6MN1¡1K6G1G1>=EP>N1e2211
 eS4:MG1K4L1B<1U6LOS6MN1dMk<1@G96LOS6M¥M0M<¡;<`0IDf1G1K1@6_D12341FF69410F12341.1624K1T2G24M1
 ^LOM244N100PP1U0554L941T2N1X0051YZ=N18GSSGMN1^4_GM1ZQE>EJ0=YYN1e2211]6MG1]G5H4L2<1
 1
 2 7
7257285672453725652847

242

85342
 ©753423
23792492
779222525242

3,47924552
 25672©7534297934722537
262672773792582
 4537224
585372453726772
627297779252672
 379249277
792423,65252

75242

85342©75342
 492526725673
724
74579252

85342492

3,47452
 492
62727727924927
57922

7534,22
 334,2,34
52567297525672
87

82399722425672
 

3,47722567277452

8792492

3,479245525652
 429935342845
272987229785
273
522493534
2
 525672

853422

3,474528
5272
53
379284972
862
 455227
72
 2
 2 2
 2                            2
                                               R1
 1
Case 19-30283-hdh11 Doc 223 Filed 04/22/19           Entered 04/22/19 11:10:09        Page 29 of 35
 1
 2 7
72572856724537223G22eMMO5/26011Hh492601M15OM21M421F0L2312341
 9OL41G50O1210L10234L10HS6`G2601123G2123410Hh49261`1/GL2W1GMM4L2M16M1KO4N12341M/496F6912W/4M1G1K1
 KG24M10F12341GSS4`4K1K4FGOS2MN1/49O16GLW1S0MM4M1G1K1901K62601M12012341GMM6`154121G1K12341MO//0L21
 234L40FN16F1G1W<1
 2
 2 7
72572856724537223G216FN1GM1201G1W1eMM6`14K1U012LG92N1101
 eMMO5/26011Hh49260116M1L4946I4K1HW12341Hh492601184GKS614N1MO931eMM6`14K1U012LG92M1M3GSS1H41
 K4454K1GMMO54K1HW1234184H20L1G1K1GMM6`14K12012341TO994MMFOS1V6KK4L1b6230O21FOL234L10LK4L10F1
 2341U0OL2N14FF4926I41GM10F12341SG24L10F1@6D12341Hh492601184GKS614f10L1@66D1/GW541210F12341G//S69GHS41
 UOL41e50O12N16F1G1WN1M421F0L2316117¸´²²!2134L420<11¡F1G11eMMO5/26011Hh49260116M1L4946I4K1HW1
 2341Hh492601184GKS6141G1K1234184H20L1G1K¼0L1TO994MMFOS1V6KK4L16M1O1GHS41201L4M0SI41MO931
 0Hh4926011901M41MOGSSWN12341/L0/0M4K1GMMO5/26011G1K1GMM6`154121b369316M12341MOHh49210F12341
 eMMO5/26011Hh4926011M3GSS1H41MOHh4921201FOL234L10LK4L10F12341U0OL21G1K1234184H20L1G1K¼0L12341
 TO994MMFOS1V6KK4L1M3GSS1/L05/2SW1M934KOS41G134GL61`1201901M6K4L12341eMMO5/26011Hh492601<1
 1
 2 7
72572856724537223G2234GL61`M1b6231L4M/4921201eMMO5/26011
 Hh492601M1M3GSS1H4134SK1011MO931KG241GM12341U0OL215GW1K4M6`1G24<1
 2
 2 7
72572856724537223G226F1W0O1G`L441b62312341UOL41e50O12M1M421
 F0L2310117¸´²²!21G1K1K0110210234Lb6M410Hh4921201234184H20LaM1GMMO5/26011G1K1GMM6`1541210F1
 W0OL1eMM6`14K1U012LG92N1W0O1144K110212G:41G1W1FOL234L1G92601<1
 1
 2 7
72572856724537123G21G190/W10F12341V6K1\L094KOL4M1LK4LN12341V6K1
 \L094KOL4MN1G1K1G1W10234L1K09O54121F6S4K16112341GH0I4J9G/26014K19GM415GW1H41@6D161M/4924K16112341
 0FF694M10F12341US4L:10F12341U0OL21KOL61`110L5GS1HOM614MM130OLMf1@66D1K0b1S0GK4K1FL0512341U0OL2aM1
 b4H1M6241G21322/¼¼bbb<2_1H<OM90OL2M<`0I¼1@/S4GM411024123G21/L60L1L4`6M2LG26011b62312341\eUdX1
 T4LI6941U4124L1G1K1/GW541210F1G1F4415GW1H41L4kO6L4K1201G994MM1MO931K09O5412MDf1G1K1@666D1
 K0b1S0GK4K1FL4410F193GL`41FL0512341b4HM62410F1801S61N1X49G101 1U05/G1WN1¡19<N1234184H20LaM1
 9SG65M1G1K11026961`1G`412N1322/M¼¼bbb<K01S61L49G10<905¼5GWFS0b4L<11X4kO4M2M15GW1GSM01H41
 5GK4120190O1M4S1F0L1234184H20L1OM61`123419012G92161F0L5G26011H4S0b<1
 1
 8G24K17É?N1EP0Y1
         8GSSGMN1^4_GM1
                                                  923722*8
+2
                                                  VW11¾u¾rpwr}ntx{1 1 1 1
                                                  8G11\L6420N1T2G241VGL1;0<1E>P>iZ>>1
                                                  KG1</L6420¥KSG/6/4L<9051
                                                  8]e1\6/4L1]]\1@.TD1
                                                  0YPP1;0L231\4GLS1T2L442N1TO6241EEPP1
                                                  8GSSGMN1^4_GM1ZQEP01
                                                  ^4S4/30141@E0>D1Z>RJ>QPP1
                                                  [G9M656S41@E0>D1Z>RJ>Q>Q1
                                                  1
                                                  J1G1K1J1
                                                  1
 1                               1
                                                     >1
 1
Case 19-30283-hdh11 Doc 223 Filed 04/22/19    Entered 04/22/19 11:10:09   Page 30 of 35
 1
                                      ^305GM1X<1UGS6FG101@GK56224K1}{rpor~notD1
                                      2305GM<9GS6FG10¥KSG/6/4L<9051
                                      8]e1\6/4L1]]\1@.TD1
                                      0EQ01eI41O410F12341e54L69GM1
                                      ;4b1¦0L:N1;4b1¦0L:10PPEPJ00P>1
                                      ^4S11@E0ED1RRQJ>QPP1
                                      [G_11@E0ED1RRQJ>QP01
                                      1
                                      J1G1K1J1
                                      1
                                      XG934S1;G14M1@GK56224K1}{rpor~notD1
                                      LG934S<1G14M¥KSG/6/4L<9051
                                      8]e1\6/4L1]]\1@.TD1
                                      EPP1T0O231V6M9GW141V0OS4IGLKN1TO6241EQPP1
                                      B6G56N1[S0L6KG1RR0R01
                                      ^4S11@RPQD1>ERJiQ=R1
                                      [G_11@RPQD1=ZQJiEP=1
                                      1
                                      z{wutqrm{}rxtrtx{}




                                         Q1
 1
Case 19-30283-hdh11 Doc 223 Filed 04/22/19    Entered 04/22/19 11:10:09   Page 31 of 35
 1
                                       7¸´²²!2­2
                                                2
                         4"!²¶2"Å2
«¶!²"2"Å2
!®«Æ²³26"·




                                          1
 1
Case 19-30283-hdh11 Doc 223 Filed 04/22/19         Entered 04/22/19 11:10:09       Page 32 of 35
 1
 8G11\L6420N1T2G241VGL1;0<1E>P>iZ>>1          ^305GM1X<1UGS6FG101@GK56224K1}{rpor~notD1
 KG1</L6420¥KSG/6/4L<9051                     2305GM<9GS6FG10¥KSG/6/4L<9051
 8]e1\6/4L1]]\1@.TD1                          8]e1\6/4L1]]\1@.TD1
 0YPP1;0L231\4GLS1T2L442N1TO6241EEPP1         0EQ01eI41O410F12341e54L69GM1
 8GSSGMN1^4_GM1ZQEP01                         ;4b1¦0L:N1;4b1¦0L:10PPEPJ00P>1
 ^4S4/301411@E0>D1Z>RJ>QPP1                  ^4S11@E0ED1RRQJ>QPP1
 [G9M656S411@E0>D1Z>RJ>Q>Q1                  [G_11@E0ED1RRQJ>QP01
 1                                            1
 U.;Td]1[X1^gd18dV^X1                      XG934S1;G14M1@GK56224K1}{rpor~notD1
                                              LG934S<1G14M¥KSG/6/4L<9051
                                              8]e1\6/4L1]]\1@.TD1
                                              EPP1T0O231V6M9GW141V0OS4IGLKN1TO6241EQPP1
                                              B6G56N1[S0L6KG1RR0R01
                                              ^4S11@RPQD1>ERJiQ=R1
                                              [G_11@RPQD1=ZQJiEP=1
                                 34256728435792
557
24852852
                                     2567245674293
5352257
2
                                                   9
2933
342
 1                                                      11
 322                                                #2 1
 2                                                      #2 65722
 72843537
23402 #2 2
 2                                                      #1 
7242$%&'()&2*696+1
 2 2 2 9!"1
                                                           2
                                  453722
7753422
534,26
72
                         e1gdeX¡;18e^d1;1^gd1Te]d1[1^gd18dV^XaT1
                         eTTd^T1¡T1Td^1[X1¢.]¦1E>N1EP0Y1e^1YPP1e<B<1@UT^DN1
                         g¡Ug1¡T1e^1]deT^1E018e¦T1[XB1^gd18e^d1[1
                         TdX§¡Ud1gdXd[<11;1V¢dU^¡;1^1T.Ug1Te]d1¡]]1
                         Vd1U;T¡8dXd81.;]dTT1e1X¡^^d;1XdT\;Td1¡T1
                         [¡]d81¡^g1^gd1U]dXÃ1[1^gd1.;¡^d81T^e^dT1
                         Ve;ÃX.\^U¦1U.X^1e^1^gd1deX]d1UeVd]]1[d8dXe]1
                         V.¡]8¡;N100PP1UBBdXUd1T^Xdd^N10>^g1[]XN1
                         8e]]eTN1^d¨eT1ZQE>EJ0>Y=1e^1]deT^1Q18e¦T1¡;1
                         e8§e;Ud1[1T.Ug1gdeX¡;18e^d<11
                         1
                         e;¦1XdT\;Td1Tge]]1Vd1¡;1X¡^¡;1e;81[¡]d81¡^g1
                         ^gd1U]dXÃN1e;81e1U\¦1Tge]]1Vd1TdX§d81.\;1
                         U.;Td]1[X1^gd1B§¡;1\eX^¦1\X¡X1^1^gd18e^d1
                         e;81^¡Bd1Td^1[X^g1gdXd¡;<11¡[1e1XdT\;Td1¡T1[¡]d8N1
                         e1gdeX¡;1Be¦1Vd1gd]81¡^g1;^¡Ud1;]¦1^1^gd1
                         V¢dU^¡;1\eX^¦<1
                         1
 1111111111111111111111111111111111111111111111111
 011 ^341SGM21F0OL1K6`62M10F1234184H20LaM1F4K4LGS12G_16K4126F69G260111O5H4L1GL41=RQP<11
                                                          01
 1
Case 19-30283-hdh11 Doc 223 Filed 04/22/19            Entered 04/22/19 11:10:09       Page 33 of 35
 1
                  ¡[1;1gdeX¡;1;1T.Ug1;^¡Ud1X1B^¡;1¡T1^¡Bd]¦1
                  XdÈ.dT^d8N1^gd1Xd]¡d[1XdÈ.dT^d81Tge]]1Vd1
                  8ddBd81^1Vd1.;\\Td8N1e;81^gd1U.X^1Be¦1
                  d;^dX1e;1X8dX1Xe;^¡;1^gd1Xd]¡d[1T.g^1X1
                  ^gd1;^¡Ud81eU^¡;1Be¦1Vd1^eÃd;<1
          2
          7
725724537123G2N1011¢G1OGLW1RPN1EP0Y1@2341A\426260118G24CDN1BGWFS0b4L1
 U055O16264MN1¡19<1@2341A84H20LCD1F6S4K1G1I0SO12GLW1/42626011F0L1L4S64F1O1K4L193G/24L10010F1262S41001
 0F12341.1624K1T2G24M1U0K41b62312341.1624K1T2G24M1VG1:LO/29W1U0OL21F0L12341;0L234L1186M2L69210F1
 ^4_GM1@2341AU0OL2CD<1
          1
 2 7
72572856724537123G2N1011BGL931E=N1EP0YN1234184H20L1F6S4K12341
 tx{}yur{xn{wrm{}rwx}r{mrl}vt}urr}{~nwrnvr}{otv}turrx{}nnwrxtrtx{}r
 x{rlmmt}rzt}xpnwrnvr}{xtoxn{wurx{rxpqnwr{}utrr}{~nwr}{otv}turm{}rxtr
 uu|xn{wrpwvruunw|twxr{mrzt}xpnwrtox{}rz{wx}poxurpwvrwtn}tvrtputurr
 x{}nnwrrxtrpqtr{mrxtrtx{}yuruutxur}ttrpwvrzqtp}r{mrqqrntwurzqpn|urwxt}tuxur
 pwvrwo|}pwoturpwvrrxtruu|xn{wrpwvruunw|twxr{mrzt}xpnwrtox{}rz{wx}poxurpwvr
 wtn}tvrtputurr}{~nwrxtr{}|ur{mr{xnoturstqpxtvrx{rxtrpqtrpwvrr}pwxnwr
 stqpxtvrstqntm17809:421;0<10=>?1M44:61`N1G501`10234L12361`MN1@6D1G//L0IGS10F194L2G611H6K1
 /L094KOL4M1@2341AV6K1\L094KOL4MCD1G1K1H6K1/L02492601M1b6231L4M/49212012341MGS410F1MOHM2G126GSSW1GSS1
 0F1234184H20LaM1GMM42M1@2341AeMM42MCDf1@66D1GO230L6cG26011201M4SS1234184H20LaM1eMM42M1FL441G1K19S4GL1
 0F1GSS1S641MN19SG65MN16124L4M2M1G1K1419O5HLG194Mf1G1K1@666D1G//L0IGS1201GMMO541G1K1GMM6`1194L2G611
 4_49O20LW19012LG92M1G1K1O14_/6L4K1S4GM4M10F1234184H20L<11
 1
 1 7
72572856724537123G2N1011e/L6S17É?N1EP0YN12341U0OL214124L4K12341
 l}vt}rr}{~nwrnvr}{otv}turrx{}nnwrxtrtx{}rx{rlmmt}rzt}xpnwrnvr
 }{xtoxn{wurx{rxpqnwr{}utrr}{~nwr}{otv}turm{}rxtruu|xn{wrpwvruunw|twxr{mr
 zt}xpnwrtox{}rz{wx}poxurpwvrwtn}tvrtputurr}{~nwrxtr{}|ur{mr{xnotur
 stqpxtvrx{rxtrpqtrpwvrr}pwxnwrstqpxtvrstqntm17809:421;0<1É?1@2341AV6K1\L094KOL4M1
 LK4LCDN1b3693N1G501`10234L12361`MN1G//L0I4K12341V6K1\L094KOL4M<11\OLMOG1212012341V6K1
 \L094KOL4MN1234184H20L16M1L4kO6L4K1201/L0I6K4110269416F1621M49OL4M1G1H6K1FL051G1/GL2W1b6SS61`1201
 M4LI41GM12341M2GS:61`130LM41@2341AT2GS:61`1g0LM4CD<111
 1
 1 7
72572856724537123G2N10117É?N1EP0YN1234184H20L14124L4K161201G11
 GMM421/OL93GM41G`L4454121b62317É?1@2341AT2GS:61`1g0LM41e\eCD<11.1K4L1234124L5M10F12341T2GS:61`1
 g0LM41e\eN12341T2GS:61`1g0LM41b6SS1/OL93GM41MOHM2G126GSSW1GSS10F1234184H20LaM1GMM42M1F0L17¤É?1G1K1
 3GM1GSL4GKW15GK41G1K4/0M6210F17¤É?<1122
 2
 2 7
72572856724537123G2N16F1234184H20L1L4946I4M12b01@ED10L150L41H6KMN1
 619SOK61`12341T2GS:61`1g0LM4aM1H6KN1611G990LKG1941b62312341L4kO6L45412M1M421F0L2316112341V6K1
 \L094KOL4MN1G11GO926011b6SS1H4134SK1011¢OSW10YN1EP0Y<11¡F1234184H20L1M4S492M1G1H6K1FL051G1/GL2W1
 0234L123G112341T2GS:61`1g0LM41GM12341b61161`1H6KN12341T2GS:61`1g0LM41M3GSS1H4141262S4K1201L4946I41
 H6K1/L02492601M1@2341AV6K1\L02492601MCDN1619SOK61`1G1HL4G:JO/1F4410F1O/12017E£?10F123419GM31
 /OL93GM41/L6941/SOM1G92OGS14_/41M4M1611G11G50O12110212014_944K17¤EQPNPPP?<111
 1

                                                 E1
 1
Case 19-30283-hdh11 Doc 223 Filed 04/22/19           Entered 04/22/19 11:10:09     Page 34 of 35
 1
 2 7
72572856724537123G2N1/OLMOG1212012341V6K1\L094KOL4M1LK4LN1G1
 34GL61`1201G//L0I412341MGS41611G990LKG1941b62312341V6K1\L094KOL4M1b6SS1H4134SK1011©ª«¬2(­2('$2
 ®!2$''2®¯2*
5+2®!2!´27®«2®««2µ®«2ª²«µ²³2''2"¯¯¶2
!!2­!´2
 «""2"ª!""¯24"2&29®««®·25¸®·2¹º(­(%­$»<11e1W10Hh4926011201234124L5M10F12341MGS41
 5OM21H41F6S4K1b62312341U0OL21G1K1M4LI4K1M01GM1201H41L4946I4K1101SG24L123G11F6I41@QD1KGWM1/L60L1201
 234134GL61`1HW12341F0SS0b61`1/GL264M1@6D190O1M4S1F0L1234184H20LN18]e1\6/4L1]]\1@.TDN10EQ01
 eI41O410F12341e54L69GMN1;4b1¦0L:N1;4b1¦0L:10PPEPN1e2211^305GM1X<1UGS6FG101
 @2305GM<9GS6FG10¥KSG/6/4L<905DN18]e1\6/4L1]]\1@.TDN10YPP1;0L231\4GLS1T2L442N1TO6241EEPPN1
 8GSSGMN1^4_GM1ZQEP0N1e22118G11\L64201@KG1</L6420¥KSG/6/4L<905D1G1K18]e1\6/4L1]]\1@.TDN1EPP1
 T0O231V6M9GW141V0OS4IGLKN1TO6241EQPPN1B6G56N1[S0L6KG1RR0RN1e22111XG934S1;G14M1
 @LG934S<1G14M¥KSG/6/4L<905Df1@66D1234184H20LaM1U364F1X4M2LO92OL61`1FF694L1G1K1L4M2LO92OL61`1
 GKI6M0LN1e1:OLG1U01MOS261`1L0O/1]]UN10Q=P018GSSGM1\GL:bGWN1TO6241EPPN18GSSGMN1^4_GM1ZQPP0N1
 e2211]0O6M1d<1X0H693GO_1¡§1@S0O6M<L0H693GO_¥G1:OLG<905D1G1K1B693G4S1B0L2011
 @5693G4S<50L201¥G1:OLG<905Df1@666D1234184H20LaM1M4SS61`1G`412N1UOM35G11 1G:4F64SKN1.<T<N1
 ¡19<N1141^G5/G1U62W1U4124LN1TO6241RRPPN1^G5/GN1[S0L6KG1RR=PEN1e2211eSS411B9BOL2LW1
 @GSS41<595OL2LW¥9OM3bG:4<905Df1@6ID190O1M4S1F0L1.BV1VG1:N1;<e<N1B612cN1]4I61N1U031N1
 [4LL6MN1S0IM:W1G1K1\0/40N1\<U<N1141[61G196GS1U4124LN1V0M201N1BGMMG93OM422M1PE000N1e2211
 8G164S1VS49:1@KHS49:¥5612c<905D1G1K1U3GLS4M1<1ecG101@9bGcG10¥5612c<905Df1@ID190O1M4S1201
 2341FF696GS1X4M6K412Ma1U05562244N1;4S6`G11]]\N1REQ1;<1T2<1\GOS1T2L442N1TO6241R=PPN18GSSGMN1
 ^4_GM1ZQEP0f1e2211\G2L69:1¢<1;4S6`G1N1¢L<1@/14S6`G1¥14S6`G1SGb<905Df1@I6D1U4124LM1[0L1
 B4K69GL41 1B4K69G6K1T4LI694M1G21]4`GS184/GL25412N1ERR1;0L231B6936`G11eI4N1TO6241=PPN1
 U369G`0N1¡SS6106M1=P=P01G1K1]4`GS184/GL25412N1ZQPP1T49OL62W1VSIKN1VGS2650L4N1BGLWSG1K1E0E>>f1
 @I66D1¡1K6G1G1T2G24184/GL2541210F1g4GS23N186I6M60110F1]01`1^4L51UGL4N1E1;0L231B4L6K6G11T2L442N1
 TO6241>VN1¡1K6G1G/0S6MN1¡1K6G1G1>=EP>N1e22111VL41KG1VOL0:4L1@HHOL0:4L¥6MK3<61<`0IDf1@I666D1
 ¡1K6G1G1T49L42GLW10F1T2G24N1T49OL6264M186I6M601N1RPE14M21GM361`2011T2L442N1X0051d000N1
 ¡1K6G1G/0S6MN1¡1K6G1G1>=EP>N1e2211eS4:MG1K4L1B<1U6LOS6MN1dMk<1@G96LOS6M¥M0M<¡;<`0IDf1G1K1@6_D1
 2341FF69410F12341.1624K1T2G24M1^LOM244N100PP1U0554L941T2N1X0051YZ=N18GSSGMN1^4_GM1ZQE>EJ
 0=YYN1e2211]6MG1]G5H4L2<1
 1
 1 7
72572856724537123G21G190/W10F12341V6K1\L094KOL4M1LK4LN12341V6K1
 \L094KOL4MN12341T2GS:61`1g0LM41e\e1G1W10234L1K09O54121F6S4K16112341GH0I4J9G/26014K19GM415GW1
 H41@6D161M/4924K161123410FF694M10F12341US4L:10F12341U0OL21KOL61`110L5GS1HOM614MM130OLMf1@66D1
 K0b1S0GK4K1FL0512341U0OL2aM1b4H1M6241G21322/¼¼bbb<2_1H<OM90OL2M<`0I¼1@/S4GM411024123G21/L60L1
 L4`6M2LG26011b62312341\eUdX1T4LI6941U4124L1G1K1/GW541210F1G1F4415GW1H41L4kO6L4K1201G994MM1MO931
 K09O5412MDf1G1K1@666D1K0b1S0GK4K1FL4410F193GL`41FL0512341b4HM62410F1801S61N1X49G101 1
 U05/G1WN1 ¡19<N1 2341 84H20LaM1 9SG65M1 G1K1 1026961`1 G`412N1
 322/M¼¼bbb<K01S61L49G10<905¼5GWFS0b4L<11X4kO4M2M15GW1GSM01H415GK4120190O1M4S1F0L12341
 84H20L1OM61`123419012G92161F0L5G26011H4S0b<1
 1
 1                             1



                                                R1
 1
Case 19-30283-hdh11 Doc 223 Filed 04/22/19    Entered 04/22/19 11:10:09   Page 35 of 35
 1
 8G24K17É?N1EP0Y1
        8GSSGMN1^4_GM1
                                      923722*8
+2
                                      VW11¾u¾rpwr}ntx{1 1 1 1
                                      8G11\L6420N1T2G241VGL1;0<1E>P>iZ>>1
                                      KG1</L6420¥KSG/6/4L<9051
                                      8]e1\6/4L1]]\1@.TD1
                                      0YPP1;0L231\4GLS1T2L442N1TO6241EEPP1
                                      8GSSGMN1^4_GM1ZQEP01
                                      ^4S4/30141@E0>D1Z>RJ>QPP1
                                      [G9M656S41@E0>D1Z>RJ>Q>Q1
                                      1
                                      J1G1K1J1
                                      1
                                      ^305GM1X<1UGS6FG101@GK56224K1}{rpor~notD1
                                      2305GM<9GS6FG10¥KSG/6/4L<9051
                                      8]e1\6/4L1]]\1@.TD1
                                      0EQ01eI41O410F12341e54L69GM1
                                      ;4b1¦0L:N1;4b1¦0L:10PPEPJ00P>1
                                      ^4S11@E0ED1RRQJ>QPP1
                                      [G_11@E0ED1RRQJ>QP01
                                      1
                                      J1G1K1J1
                                      1
                                      XG934S1;G14M1@GK56224K1}{rpor~notD1
                                      LG934S<1G14M¥KSG/6/4L<9051
                                      8]e1\6/4L1]]\1@.TD1
                                      EPP1T0O231V6M9GW141V0OS4IGLKN1TO6241EQPP1
                                      B6G56N1[S0L6KG1RR0R01
                                      ^4S11@RPQD1>ERJiQ=R1
                                      [G_11@RPQD1=ZQJiEP=1
                                      1
                                      z{wutqrm{}rxtrtx{}r
 2
                                          2
 1
 1
                                         1
 1




                                         >1
 1deT^Ì0=QYPE0Z0<R1
